 

 

 

 

 

__________________________________________

AGREEMENT FOR THE SALE AND TRANSFER OF

CERTAIN SHARES RELATING TO THE ERA

GROUP

__________________________________________







Sale and Transfer Agreement

between



era GmbH & Co.KG,
represented by its sole general partner (Komplementär)
era Verwaltungs GmbH
(era GmbH & Co.KG hereinafter referred to as the "Seller"),

and

Mr. Erich Gottlieb Aichele
(hereinafter referred to as "Mr. Aichele" or the "Seller's Guarantor")

and

Dr. Peter Baumgartner
(hereinafter referred to as "Dr. Baumgartner")

and

Pulse GmbH
(hereinafter referred to as "Purchaser 1"),

and

CST Electronics Co., Ltd.
(hereinafter referred to as "Purchaser 2")

and

Drew Moyer
(hereinafter referred to as "Purchaser 3")

(Purchasers 1, 2 and 3 hereinafter collectively referred to as the "Purchasers";
the Seller, Mr. Aichele, Dr. Baumgartner and the Purchasers hereinafter
collectively referred to as the "Parties", and each of them as a "Party")

dated November 28, 2005

 

 

Recitals

A. The Seller is a limited partnership (GmbH & Co. KG) with registered offices
in Bretten, Germany, which is registered in the commercial register
(Handelsregister) of the Local Court (Amtsgericht) of Bruchsal under HRA 507-Br,
and represented by its sole general partner era Verwaltungs GmbH with registered
offices in Bretten, Germany, which is registered with the commercial register
(Handelsregister) of the Lower Court of Bruchsal under HRB 921-Br. The Seller is
the top holding company of a group of companies affiliated within the meaning of
Sections 15 et seq. of the German Stock Corporation Act (Aktiengesetz, AktG),
(collectively the "Seller's Group" and companies affiliated with another company
within the meaning of Sections 15 et seq. AktG hereinafter "Affiliated
Companies" of the respective other company) their field of activity being the
production and distribution of electrical products for the automotive and
electrical industry.

B. Purchasers 1 and 2 are companies forming part of the Technitrol group of
companies (the "Technitrol Group") which is active in the business of electronic
components and electrical contact products. Purchaser 1 is a limited liability
company (Gesellschaft mit beschränkter Haftung) duly organized under the laws of
Germany with registered offices in Rodgau, Germany, and registered with the
Commercial Register of the Lower Court of Offenbach am Main under HRB 21908.
Purchaser 2 is a limited liability company duly organized under the laws of Hong
Kong. Purchaser 3 is Senior Vice President and Chief Financial Officer of
Technitrol Inc., PA, USA.

C. Mr. Aichele and Dr. Baumgartner, collectively, are the sole shareholders of
the Seller with Mr. Aichele holding 90 % and Dr. Baumgartner holding 10 % of all
of the shares in the Seller.

D. The Seller currently owns (directly or indirectly) the shares in, inter alia,
the following legal entities (as set forth in more detail in Section 1 below):



Name

Registration details

Definition in this Agreement

era-Elektrotechnik GmbH,
Herrenberg, Germany

AG Böblingen,
HRB 1276

Era Elektrotechnik

era PowerTrain GmbH,
Meinerzhagen, Germany

AG Iserlohn,
HRB 3354

Era PowerTrain

era GmbH,
Herrenberg, Germany

AG Böblingen,
HRB 5966

Era GmbH

BREMI Auto-Elektrik Bremiker GmbH & Co. KG, Meinerzhagen, Germany

AG Iserlohn,
HRA 2666

BREMI

FEM Fahrzeug Elektrik GmbH,

Münchhausen, Germany

AG Marburg
HRB 1416

FEM

BREMI Auslandsholding GmbH
Kierspe, Germany

AG Iserlohn
HRB 3526

Auslandsholding

EMC Test NRW GmbH,
Dortmund, Germany

AG Dortmund,
HRB 11572

EMC

Tunera S.A.R.L.,
Menzel Djemil/Bizetea, Tunisia

Bizerte,
B 146051997

Tunera

eraplast S.A.R.L., Tunisia

Bizerte
B 18822003

Eraplast Tunisia

     



E. The Seller and Mr. Aichele intend to sell and transfer and the Purchasers
intend to purchase and to be transferred certain shares and assets as set out in
Recitals F and G below (all shares referred to in Recital F and G, including the
shares indirectly held in EMC and Eraplast Tunisia, collectively the "Group
Shares"; the companies to which the Group Shares relate collectively the "Target
Companies"; the Target Companies and the businesses to which the Group Shares
relate together with the assets referred to in Recital H collectively the "Era
Business").

F. The Seller intends to sell and transfer all of its shares in Era
Elektrotechnik, Era PowerTrain, and Era GmbH, as well as its shares in FEM and
Auslandsholding and its interests in BREMI (the "German Era Companies) to
Purchaser 1 and thereby also intends to indirectly sell and transfer certain
shares held by Era Elektrotechnik in Eraplast Tunisia and by Era PowerTrain in
EMC to Purchaser 1 (the businesses of the German Era Companies and of EMC
collectively the "German Era Business") and Purchaser 1 wishes to purchase and
to be transferred the shares in the German Era Companies. FEM, BREMI and
Auslandsholding (collectively the "BREMI Companies") are currently in the
process of being merged into Era PowerTrain. Should these mergers be validly
completed prior to or at the Closing, the sale and transfer of the shares and
interests in the BREMI Companies contemplated under Sections 1.4 and 1.6,
respectively, will become obsolete without having any impact on any of the
provisions of this Agreement.

G. The Seller intends to sell and transfer all of its shares in Tunera to
Purchaser 2. Mr. Aichele intends to sell and transfer all of his shares in
Tunera to Purchaser 3. Purchaser 2 and Purchaser 3 wish to purchase and to be
transferred these shares, which, together with the indirect acquisition of the
shares in Eraplast Tunisia by Purchaser 1, is intended to result in the sale and
transfer of all of the Seller's and Mr. Aichele's shares in both Eraplast
Tunisia and Tunera (collectively the "Tunisian Era Companies" and the businesses
relating to such shares the "Tunisian Era Business").

H. The Seller intends to sell and transfer to the Target Companies, prior to or
at the Closing Date, certain IP rights required to continue to conduct the Era
Business (the "Seller IP Rights").

I. The Seller further intends to ensure that it will have achieved a separation
from Tunera of certain assets which, as of the date of this Agreement, prior to
or at the Closing Date, form part of the cable shield business conducted at
Tunera (the "Excluded Cable Shield Assets") (the "Cable Shield Exclusion"). For
an interim period of three months, the Parties intend to enter into a tolling
agreement ensuring a seamless separation of Seller's cable shield business.

NOW, THEREFORE, the Parties, and the Guarantors agree as follows:



Section 1
Sale and Transfer of the Shares in the German Era Companies

1.1 Particulars of the German Era Companies

1.1.1 Era Elektrotechnik is a limited liability company (Gesellschaft mit
beschränkter Haftung) duly organized under the laws of Germany with registered
offices in Herrenberg, Germany, and registered with the Commercial Register of
the Lower Court of Böblingen under HRB 1276.



1.1.2 Era PowerTrain is a limited liability company duly organized under the
laws of Germany with registered offices in Meinerzhagen, Germany, and registered
with the Commercial Register of the Lower Court of Iserlohn under HRB 3354.



1.1.3 Era GmbH is a limited liability company duly organized under the laws of
Germany with registered offices in Herrenberg, Germany, and registered with the
Commercial Register of the Lower Court of Böblingen under HRB 5966.



1.1.4 FEM is a limited liability company (Gesellschaft mit beschränkter Haftung)
duly organized under the laws of Germany with registered offices in Münchhausen,
Germany, and registered with the Commercial Register of the Lower Court of
Marburg under HRB 1416.



1.1.5 BREMI is a limited partnership (Kommanditgesellschaft) with BREMI
Fahrzeug-Elektrik GmbH (having its registered offices in Kierspe, Germany and
registered with the Commercial Register of the Lower Court of Iserlohn under HRB
3438)) as a general partner (Komplementär), duly organized under the laws of
Germany and registered with the Commercial Register of the Lower Court of
Iserlohn under HRA 2666.



1.1.6 Auslandsholding is a limited liability company duly organized under the
laws of Germany with registered offices in Kierspe and registered with the
Commercial Register of the Lower Court of Iserlohn under HRB 3526, with a
registered share capital of DEM 100,000.00, of which the Seller currently holds
one share with a par value of DEM 75,000.00 representing 75% of all shares.



1.2 Registered Share Capital of the German Era Companies

1.2.1 The registered share capital (Stammkapital) of Era Elektrotechnik amounts
to DEM 1,000,000 and is divided into the following shares, all of which are held
by the Seller:



(1) one share with a par value (Nennbetrag) of DEM 900,000,

(2) one share with a par value of DEM 100,000.



1.2.2 The registered share capital of Era PowerTrain amounts to EUR 261,000 and
the single one share in Era PowerTrain with a par value in the aforementioned
amount is held by the Seller.



1.2.3 The registered share capital of Era GmbH amounts to EUR 25,000 and the
single one share in Era GmbH with a par value in the aforementioned amount is
held by the Seller.



1.2.4 The registered share capital of FEM amounts to EUR 62,000 and the single
one share in FEM with a par value in the aforementioned amount is held by the
Seller.



FEM currently holds one share with the par value of DEM 25,000, representing 25%
of all shares in Auslandsholding.



1.2.5 The registered contribution (Haftsumme) of and the interest in BREMI
amounts to EUR 306,775.13 of which an amount of EUR 306,675.13 is held by the
Seller and an amount of EUR 100 is held in trust by BREMI Fahrzeug-Elektrik GmbH
for the Seller. One day after the registration of the merger between BREMI and
Era PowerTrain as described in Recital F, Seller will, by anticipated transfer
(Übertragung eines künftigen Geschäftsanteils), automatically acquire a future
share with a par value of EUR 100 in Era PowerTrain which BREMI
Fahrzeug-Elektrik GmbH will have acquired in exchange for its current interest
in BREMI (the "BREMI Minority Share").



1.2.6 All issued shares in the German Era Companies are hereinafter referred to
as the "German Era Companies Shares", regardless of whether the number and par
value of such shares correspond to the particulars given in this Section 1.2.



1.3 Participations of the German Era Companies

1.3.1 Era Elektrotechnik currently holds shares with a par value of TND 5,100
(representing 51% of all of the shares) in Eraplast Tunisia, a limited liability
company (Societé à Responsabilité Limitée) duly organized under the laws of
Tunisia with registered offices at Bizerte, Tunisia, and registered with the
Commercial Register (Registre de Commerce et des Societés) in Bizerte under
number B 18822003 with a share capital (capital social) of TND 10,000. The
remaining shares with a par value of TND 4,900 (representing 49% of all the
shares) are currently held by Mr. Andreas Wagner (the "Wagner Eraplast Shares")
but will be acquired by Era Elektrotechnik and/or another Target Company prior
to or at the Closing Date.



1.3.2 Era PowerTrain currently holds one share with a par value of DEM 58,000
representing 11.6% (the "EMC Share") of all of the shares in EMC, a limited
liability company duly organized under the laws of Germany with registered
offices in Dortmund and registered with the Commercial Register of the Lower
Court of Dortmund under HRB 11572, with a registered share capital of DEM
500,000.



1.4 Sale and Purchase of the German Era Companies Shares

The Seller hereby offers (bietet an) to sell the German Era Companies Shares
(including the BREMI Minority Share) to Purchaser 1 upon the terms and
conditions of this Agreement. Purchaser 1 hereby accepts (nimmt an) this offer.
Each of the offers and acceptances with regard to the shares of FEM and
Auslandsholding and the interests in BREMI is subject to the condition
subsequent (auflösende Bedingung) that the mergers of FEM, Auslandsholding and
BREMI, respectively, with Era PowerTrain will have been validly completed prior
to the Closing Date.



1.5 Profit Entitlement, Ancillary Rights

The sale and purchase of the German Companies Shares (including the BREMI
Minority Share) pursuant to Section 1.4 above shall include all claims and other
rights attaching to the German Era Companies Shares, including the right to
receive profits (Gewinnbezugsrecht) for the current and all future financial
years (Geschäftsjahre) of the German Era Companies and the right to receive any
profits of the German Era Companies which have not yet been distributed.



1.6 Transfer of the German Era Companies Shares

The Seller hereby offers (bietet an) to transfer by way of assignment of shares
(Geschäftsanteilsabtretung) the German Era Companies Shares including the BREMI
Minority Share to the Purchaser subject to the condition precedent (unter der
aufschiebenden Bedingung) of payment of the Preliminary Purchase Price in
accordance with Section 5. Purchaser 1 hereby accepts (nimmt an) this offer.
Each of the offers and acceptances with regard to the shares of FEM and
Auslandsholding and the interest in BREMI is subject to the condition subsequent
(auflösende Bedingung) that the mergers of FEM, Auslandsholding or BREMI,
respectively, into Era PowerTrain will have been validly completed prior to the
Closing Date.



1.7 Consents; Releases

1.7.1 By a resolution dated November 22, 2005, a copy of which is attached as
Annex 1.7.1, the shareholders' meeting (Gesellschafterversammlung) of the Seller
unanimously and irrevocably consented to the sale and transfer of the German Era
Companies Shares including the BREMI Minority Share to Purchaser 1.



1.7.2 By resolutions dated November 20, 2005, a copy of each of which is
attached as Annex 1.7.2, the shareholders' meeting (Gesellschafterversammlung)
of each of the German Era Companies (except EMC) unanimously and irrevocably
consented to the sale and transfer of the respective German Era Companies Shares
including the BREMI Minority Share to Purchaser 1.



Section 2
Sale and Transfer of the Shares in Tunera

2.1 Particulars of Tunera

Tunera is a limited liability company (Societé à Responsabilité Limitée) duly
organized under the laws of Tunisia with registered offices at Bizerte, Tunisia,
and registered with the Commercial Register (Registre de Commerce et des
Societés) in Bizerte under number B 146051997. The share capital (capital
social) of Tunera amounts to TND 15,000.

2.2 Registered Share Capital of Tunera

The registered share capital (capital social) of Tunera amounts to TND 15,000
and is divided into the following shares, all of which are held by the Seller
and Mr. Aichele:



(1) 1,497 shares with a par value of TND 10 each, which are held by the Seller
(the "Seller Tunera Shares"),



(2) three shares with a par value of TND 10 each, which are held by Mr. Aichele
(the "Mr. Aichele Tunera Shares")



(the Seller Tunera Shares and the Mr. Aichele Tunera Shares collectively the
"Tunera Shares").



2.3 Sale and Purchase of the Tunera Shares

The Seller hereby offers (bietet an) to sell the Seller Tunera Shares to
Purchaser 2 upon the terms and conditions of this Agreement. Purchaser 2 hereby
accepts (nimmt an) this offer.



Mr. Aichele hereby offers (bietet an) to sell the Mr. Aichele Tunera Shares to
Purchaser 3 upon the terms and conditions of this Agreement. Purchaser 3 hereby
accepts (nimmt an) this offer.



2.4 Profit Entitlement, Ancillary Rights

The sale and purchase of the Tunera Shares pursuant to Section 2.3 above shall
include all claims and other rights attaching to the Tunera Shares, including
the right to receive profits (le droit aux dividends) for the current and all
future financial years (exercice social) of Tunera and the right to receive any
profits of Tunera which have not yet been distributed.



2.5 Transfer of the Tunera Shares

2.5.1 The Seller and Purchaser 2 shall effect the transfer of the Seller Tunera
Shares to Purchaser 2 prior to or at the Closing Date by way of valid and
binding execution of a separate transfer agreement (the "Seller Tunera Shares
Transfer Agreement").



2.5.2 Mr. Aichele and Purchaser 3 shall effect the transfer of the Mr. Aichele
Tunera Shares to Purchaser 3 prior to or at the Closing Date by way of valid and
binding execution of a separate transfer agreement (the "Mr. Aichele Tunera
Shares Transfer Agreement").



2.6 Consents



By a resolution dated November 22, 2005, a copy of which is attached as Annex
2.6, the shareholders' meeting (Gesellschafterversammlung) of the Seller
unanimously and irrevocably consented to the sale and transfer of the Seller
Tunera Shares to Purchaser 2.



Section 3
Interim Period

3.1 No Deviation from the Ordinary Course of Business

3.1.2 From the date of this Agreement through the Closing Date (as defined in
Section 4.1.1), the Seller shall ensure that the Era Business is operated only
in the ordinary course of business, with the standard of care of a prudent
merchant and consistent with prior practice and that there is no deviation from
this ordinary course of business (except as expressly provided for in this
Agreement or as otherwise expressly consented to in writing by any of the
Purchasers). In particular, without limiting the foregoing, the Seller shall
ensure that there is no deviation from this ordinary course of business (except
as expressly provided for in this Agreement or as otherwise expressly consented
to in writing by any of the Purchasers) by

(1) incurring any obligation (schuldrechtliche Verpflichtung) or liability
(Haftung) exceeding the amount of EUR 10,000 in the individual case, except
current trade payables in connection with the purchase of goods or services in
the ordinary course of business (im gewöhnlichen Geschäftsbetrieb) and
consistent with prior practice;

(2) mortgaging (Bestellung einer Hypothek oder Grundschuld), pledging
(Verpfändung), assigning or transferring for security purposes
(Sicherungsabtretung oder Sicherungsübereignung) or subjecting to liens
(Grundpfandrechte), charges (dingliche Belastungen) or any other encumbrances
(dingliche Belastung) any of its tangible or intangible assets (materiellen oder
immateriellen Vermögensgegenständen) -- whether to be shown in the balance sheet
or not (bilanzierungsfähig) --, in each case except as in accordance with the
ordinary course of business and consistent with prior practice;

(3) taking up any loans (Darlehen) or credits (Kredit) or receiving other
financing (Erhalt anderer Fremdfinanzierungen);

(4) establishing any entity (Gründung von Tochtergesellschaften); acquiring or
selling any participation (Erwerb oder Veräußerung von
Gesellschaftsbeteiligungen) (including silent partnerships) in other entities or
incurring the obligation to acquire or sell such participation;

(5) entering into any company collective bargaining agreement (Tarifvertrag);

(6) performing any acts (Handlungen), or failing to perform any acts
(Unterlassungen), which would result in an increase of cash or cash equivalents
(within the meaning of Sections 298, 266 para. 2 lit. B IV German Commercial
Code (Handelsgesetzbuch), "Cash"), except if in the ordinary course of business
and consistent with prior practice; in particular, the collection and sale of
receivables (Forderungen aus Lieferung und Leistung), and the making of capital
expenditures (Investitionen) shall only occur in a manner and at a time
consistent with prior practice;

(7) commencing any new branches of business (Geschäftszweig), abandoning of
branches and closing of industrial premises or offices (Betriebsstätten);

(8) canceling, terminating or materially amending or modifying any Material
Agreeement;

(9) paying of any open or hidden dividends (Dividenden) or making any other
distribution (Ausschüttung);

(10) increasing or reducing the Target Companies' respective share capital
(Kapitalerhöhung oder Kapitalherabsetzung), or issuing, granting or selling any
options, rights or warrants with respect to shares;

(11) entering into real estate transactions of any kind (Erwerb oder Veräußerung
oder Belastung von Immobilien) and concluding, amending or prolonging any lease
agreements relating to real estate (Immobilienleasingverträge);

(12) making any capital expenditures (Investitionen) on fixed assets in excess
of an aggregate of EUR 100,000 except as in accordance with the ordinary course
of business and consistent with prior practice;

(13) selling the Era Business in whole (within the meaning of Section 179a
German Stock Corporation Act (Aktiengesetz)) or in material parts, performing
transactions under the German Transformation Act (Umwandlungsgesetz), resolving
any amendments to or modifications of articles of association (Beschluss über
Satzungsänderung) or entering into any agreements within the meaning of Section
291 et seq. of the German Stock Corporation Act or by similar transactions;

(14) appointing or removing of, or extending of the powers of representation of,
any managing director (Geschäftsführer) or Prokuristen;

(15) issuing of any kind of personal guarantee (Bürgschaft), guarantee
(Schuldbeitritt) or other assumption of liability (Haftungsübernahme) for the
obligations of third parties (Dritten);

(16) concluding of exchange forward transactions (Devisentermingeschäft) other
than a standard ancillary transaction concluded for the purposes of hedging the
exchange rates (Absicherung von Währungsrisiken) of the current business and the
conclusion of any other speculative exchange transactions (Spekulationsgeschäft)
of any kind;

(17) concluding or amending of agreements or incurring of obligations
(Verpflichtungsgeschäft) vis-à-vis, any shareholder, board member
(Geschäftsführer und/oder Mitglied eines Aufsichts-, Verwaltungs- oder Beirats),
senior member of staff, or member of the Seller's Group.

3.1.2 During the period set forth in Section 3.1.1, the Seller shall further
procure that all necessary steps are taken to protect the assets and business
prospects of the Era Business and that its goodwill is preserved and retained
(including, in particular, the existing business relationships with customers
and suppliers).

3.1.3 The Seller shall further refrain from any actions that may impair,
jeopardize or impede the Closing. In particular, without limitation, the Seller
shall not offer the shares or assets relating to the Era Business to third
parties or transfer them to third parties.

3.1.4 The Seller shall (i) inform the Purchasers without undue delay
(unverzüglich) of any fact, circumstance or occurrence (whether existing on or
before the date of this Agreement or arising afterwards) which could constitute
a Material Adverse Change (as defined in Section 4.3.1), render any Guarantee
incomplete or incorrect assumed that such Guarantee would be repeated at any
time before or at the Closing Date by reference to the facts and circumstances
then existing or lead to any indemnity claim under this Agreement and, (ii)
during the period set forth in Section 3.1.1, the Seller shall further inform
the Purchasers prior to making any decision on or engaging in any major
transaction which might substantially affect the business of at least one of the
Target Companies or the Era Business, in which case the Seller also shall, or
shall cause the relevant Target Company to, provide all relevant information
requested by the Purchasers without undue delay.

3.2 Existing Agreements

The Seller covenants that, unless otherwise provided for in this Agreement, all
agreements between any of the Target Companies on the one hand and the Seller or
its Affiliated Companies or the Seller's Guarantor or Dr. Baumgartner or their
spouses or relatives as defined in Section 138 German Insolvency Code (InsO) on
the other hand are terminated with effect as of a date prior to, or at, the
Closing Date, free of any costs or charges and entailing no obligation to pay
any damages or other compensation on part of the Target Companies or Technitrol
Group.

3.3 Intra-group Liabilities

The Seller, the Seller's Guarantor and Dr. Baumgartner shall have fulfilled
(erfüllen) and discharged (ablösen) any liabilities (Verpflichtungen) vis-à-vis
the Target Companies and the Seller, the Seller's Guarantor and Dr. Baumgartner
shall ensure that the Target Companies shall have fulfilled and discharged any
liabilities vis-à-vis the Seller, the Seller's Guarantor and Dr. Baumgartner
prior to or at the Closing Date irrespective of their due date. The Seller and
the Seller's Guarantor further covenant that the other entities of the Seller's
Group (except the Target Companies) shall have fulfilled and discharged any
liabilities vis-à-vis the Target Companies prior to or at the Closing Date
irrespective of their due date, or the Seller and the Seller's Guarantor shall,
at their discretion, have fulfilled and discharged these liabilities as a "third
party" within the meaning of Section 267 German Civil Code prior to or at the
Closing Date.

3.4 Transition of Business

The Seller and the Seller's Guarantor covenant that the Era Business is duly
lead over to the Purchasers upon Closing, in particular, without limitation,
that any information necessary for the Purchasers or the managing directors of
the Target Companies is available in order to effect a seamless transition.

3.5 Indemnification

The Seller shall -- irrespective of any fault on its part
(verschuldensunabhängig) -- indemnify (freistellen) and hold harmless (schadlos
halten) the Purchasers and/or, at the Purchasers' absolute discretion, any of
the Target Companies, from and against any and all losses arising out of or in
connection with a breach of any of the covenants and obligations set forth in
this Section 3.

Section 4


Closing



4.1 Closing Date

4.1.1 The Parties shall effect the consummation of the transactions contemplated
by this Agreement (heretofore and hereinafter referred to as the "Closing") on
January 2, 2006 or as soon as practicable after the date on which the Joint
Closing Condition set forth in Section 4.2 has been satisfied. The aforesaid
shall not apply if any of the Negative Closing Conditions set forth in Section
4.3 occurs unless Purchaser 1 (on behalf of the Purchasers) demands the Closing
regardless of the occurrence of any Negative Closing Condition pursuant to
Section 4.4.

The date on which the Closing occurs shall heretofore and hereinafter be
referred to as the "Closing Date".

4.1.2 The Closing shall take place at the offices of OPPENLÄNDER Rechtsanwälte
at Altenbergstr. 3, 70180 Stuttgart or at any other place the Parties will have
agreed upon in written form (including telefax).

4.2 Joint Closing Condition

The obligation to carry out the Closing shall be subject to the satisfaction of
the following condition to Closing (heretofore and hereinafter referred to as
the "Joint Closing Condition"):

The German Federal Cartel Office (Bundeskartellamt) has cleared the transactions
contemplated under this Agreement. This condition shall be deemed satisfied if

(1) any of the Purchasers and/or the Seller and/or Mr. Aichele has received a
written notice from the German Federal Cartel Office according to Section 36 of
the German Act Against Restraints on Competition (GWB) that it will not prohibit
the acquisition, or

(2) the German Federal Cartel Office fails to notify any of the Purchasers
and/or the Seller and/or Mr. Aichele within one month after the pre-merger
filing in accordance with Section 40 para. 1 clause 1 GWB that it has commenced
a formal investigation of the proposed acquisition, or

(3) the German Federal Cartel Office fails to issue an order in accordance with
Section 40 para. 2 clause 1 GWB to any of the Purchasers and/or the Seller
and/or Mr. Aichele within four months after receipt by the Federal Cartel Office
of the pre-merger filing, and no extension of the four-month period has been
agreed with the Federal Cartel Office.

Neither any of the Purchasers nor the Seller nor Mr. Aichele shall grant their
consent and approval to any extension of the waiting periods without the prior
written consent of the respective other Parties involved.

4.3 Negative Closing Condition

The Purchasers shall not be obliged to carry out the Closing if any of the
following circumstances (heretofore and hereinafter collectively referred to as
"Negative Closing Conditions" and each of them as a "Negative Closing
Condition") has occurred:

4.3.1 Any change, circumstance, event or effect has occurred with respect to any
of the Target Companies and/or any of their businesses and/or the Era Business
that -- individually or in the aggregate with other adverse changes or
circumstances -- has, or may reasonably be expected to have, a material adverse
effect on the assets and liabilities (Vermögenslage), financial condition
(Finanzlage), results of operation (Ertragslage), or business operations and
prospects, of any of the Target Companies or the Era Business other than
circumstances arising out of general economic conditions generally affecting
companies in the business in which the Target Companies operate (hereinafter
referred to as "Material Adverse Change").

Without limiting the foregoing sentence, it is understood that a Material
Adverse Change will be deemed to have occurred if the Target Companies fail to
achieve any of the following goals:

(1) achieve not less than 95% of the revenues and not less than 90% of the
inventory build for each of ignition coils, coils and transformers as set forth
by category in Annex 4.3.1(1) during the period between October 1, 2005 and
December 23, 2005;

(2) based on the consumption schedule available at the customers' website,
receive rolling forecasts for the shipment of ignition coils from VW/Audi and
BMW for the period between January 2, 2006 and February 24, 2006 of at least
560,000 units.

4.3.2 At least one of the Guarantees is

(1) at the date of this Agreement incomplete or incorrect in material respects
or

(2) at the Closing Date -- assumed that such Guarantee would be made as of the
Closing Date -- incomplete or incorrect in material respects.

4.3.3 Any other obligations contained in this Agreement to be fulfilled or
complied with by the Seller and/or Mr. Aichele on or before the Closing Date
(including its obligation to effect and carry out the Closing subject to the
provisions set forth in this Section 4, particularly Section 4.7) has not been
fulfilled or complied with in all respects.

4.4 Closing despite Negative Closing Conditions

The Seller and Mr. Aichele shall, upon request by Purchaser 1 (on behalf of the
Purchasers), be obliged to carry out the Closing regardless of whether any or
all of the Negative Closing Conditions have occurred. Any such request shall not
preclude the exercise of any other right or remedy of the Purchasers under this
Agreement.

4.5 Obligations with Respect to the Closing Conditions

The Parties shall inform each other (by written notice of the Seller to
Purchaser 1 on behalf of the Purchasers or by written notice of Purchaser 1 on
behalf of the Purchasers to the Seller) without undue delay (unverzüglich) in
each case as soon as the Joint Closing Condition has been satisfied. The Seller
shall inform the Purchasers (by written notice to Purchaser 1) without undue
delay (unverzüglich) in each case as soon as any Negative Closing Condition has
occurred or its occurrence is imminent.

4.6 Consequences of Non-Satisfaction of the Joint Closing Conditions and
Occurrence of Negative Closing Conditions



Both the Seller and the Purchasers shall have a right to withdraw from
(zurücktreten) this Agreement by written notice by the withdrawing Party (in
case of the Purchasers by Purchaser 1 on behalf of the Purchasers) to the
respective other Party if the Joint Closing Condition has not been satisfied, at
the latest, on May 31, 2006.

The Purchasers shall further have the right to withdraw from this Agreement (by
written notice of Purchaser 1 on behalf of the Purchasers to the Seller) if at
least one Negative Closing Condition has occurred prior to the Closing.

If (i) the Purchasers withdraw from this Agreement due to the occurrence of a
Negative Closing Condition and (ii) such Negative Closing Condition did not
arise out of circumstances which were beyond the Seller's control, then the
Seller shall reimburse and indemnify the Purchasers from and against any costs
and expenses incurred in connection with the preparation, negotiation and
execution of the transactions contemplated in this Agreement, but shall in any
event pay an amount of EUR 1,000,000. For the avoidance of doubt, the payment of
the aforementioned amount shall not preclude any other claims of the Purchasers
made due to the occurrence of such Negative Closing Condition, however, the
amount which the Purchasers may claim thereunder shall be reduced by this amount
of EUR 1,000,000.

If the Seller withdraws from this Agreement based on a right to withdraw under
this Agreement (except in case of a withdrawl pursuant to Section 4.6.1), then
Purchaser 1 (on behalf of the Purchasers) shall reimburse and indemnify the
Seller from and against any costs and expenses incurred in connection with the
preparation, negotiation and execution of the transactions contemplated in this
Agreement, but shall in any event, pay an amount of EUR 1,000,000, provided,
however, that the forgoing only applies if (i) the reason for the Seller's
withdrawal was not due to circumstances which were beyond the Purchasers'
control and (ii) Seller and Mr. Aichele have fulfilled all of their duties prior
to or at Closing, particularly those under this Section 4. For the avoidance of
doubt, the payment of the aforementioned amount shall not preclude any other
claims of the Seller due to such circumstances not beyond the Purchasers'
control, however, the amount which the Seller may claim thereunder shall be
reduced by this amount of EUR 1,000,000.

4.7 Closing

At the Closing the following actions shall be taken simultaneously:

4.7.1 The Seller shall deliver a letter personally signed by the managing
directors of the Seller and the Target Companies at the Closing Date, in which
it is confirmed that no Negative Closing Condition has occurred until signing of
this letter, provided, however, Purchasers may still prove the occurrence of a
Negative Closing Condition even after this letter has been delivered to the
Purchasers.

4.7.2 The Seller shall deliver to the Purchasers

(1) duly executed originals of (i) resignation letters of Mr. Aichele as
managing director of any of the Target Companies and Mr. Andreas Wagner as
managing director of Eraplast Tunisia (such resignation letters being
substantially in the form of the draft attached as Annex 4.7.2(1) and (ii) a
revocation (Widerruf) letter of Mrs. Christl Aichele-Schnabel as Prokurist of
Era Elektrotechnik (such revocation letter being substantially in the form of
the draft attached as Annex 4.7.2(1)) and (iii) confirmations by Mr. Aichele and
Mrs. Christl Aichel-Schnabel that they have no claims outstanding against the
respective Target Company;

(2) duly executed originals of (i) agreements satisfactory to the Purchasers
relating to the Cable Shield Exclusion pursuant to which the Excluded Cable
Shield Assets listed in Annex 4.7.2(2) are sold and transferred out of the
Target Companies prior to or at the Closing Date and (ii) of a tolling agreement
between Tunera and the transferee of the Cable Shield Assets as listed in Annex
4.7.2(2) providing for the manufacture of the cable shield products by Tunera
(using Seller's inventory belonging to the Cable Shield Assets) for a period of
three months subject to an extension of this agreement's term by a period of up
to nine months, it being understood that the Cable Shield Assets and the
pertaining business shall be removed from the real estate listed in Annex
7.4.1.a at the end of the tolling agreement's term;

(3) a duly executed original of an agreement pursuant to which certain assets of
Transera Electronics Inc., Canada, which are listed in Annex 4.7.2(3) (the
"Canadian Era Assets") are sold and transferred to Pulse Canada Limited, Canada
or, at the Purchasers' absolute discretion, to any other company of the
Technitrol Group prior to or at the Closing Date;

(4) (i) a copy of a duly executed agreement pursuant to which certain assets of
era advanced electrics (Suzhou) Ltd., China which are listed in Annex 4.7.2(4)
(the "Chinese Era Assets") are sold and transferred to LK Products (Suzhou)
Telecommunications Components Co., Ltd., China, or, at the Purchasers' absolute
discretion, to any other company of the Technitrol Group prior to or at the
Closing Date, it being understood that the required approval of such sale and
transfer by competent Chinese authorities shall not be required for a due
execution within the meaning of this Section 4.7.2(4) and (ii) duly executed
originals of a tolling agreement between era advanced electrics (Suzhou) Ltd.,
China and LK Products (Suzhou) Telecommunications Components Co., Ltd., China on
at arm's length hourly rates for the services provided thereunder and with a
period of three months; the tolling agreement shall further provide for an
obligation to agree (Verhandlungspflicht) on the extension of this agreement's
term by a period of up to nine months in the event such extension is required to
continue the business pertaining to the Chinese Era Assets or, in the event the
approval by the competent Chinese authorities will not have been granted by
then, for a period required to obtain such approval, it being understood that
the Chinese Era Assets and the pertaining business is removed from the real
estate currently used by era advanced electrics (Suzhou) Ltd. a as soon as
possible; the Seller shall ensure that the approval by the Chineses authorities
can be obtained as soon as possible;

(5) duly executed originals of agreements pursuant to which the employees of the
Era Business in France listed in Annex 4.7.2(5) have been validly transferred to
Pulse S.A.S. or, at the Purchasers' absolute discretion, to any other company of
the Technitrol Group prior to or at the Closing Date by way of (i) valid
cancellation agreements (Aufhebungsvereinbarungen) and (ii) entering into new
employment agreements the term of which commences as from the Closing Date (the
"Transfer of French Employees");

(6) a duly executed original of an agreement with Advanced Hungary satisfactory
to the Purchasers regarding the provision of certain IT services (the "IT
Services Agreement Hungary") having a term commencing as of the Closing Date;

(7) a duly executed letter from the Seller, the Seller's Guarantor and Dr.
Baumgartner that all intra-group liabilities have been fulfilled in accordance
with Section 3.3 prior to or at the Closing Date;

(8) duly executed originals of cancellation agreements
(Aufhebungsvereinbarungen) regarding non-compete obligations, taking effect as
of the Closing Date, (substantially in the form attached as Annex 4.7.2(8)) with
those employees of the Target Companies with employment agreements containing an
unenforceable non-compete obligation (such employees being listed in Annex
4.7.2(8)) or, in the event that any of these employees should not have agreed to
enter into a cancellation agreement prior to the Closing Date, alternatively,
duly executed originals of waivers of the respective non-compete rights declared
(substantially in the form attached as Annex 4.7.2(8)), prior to or at the
Closing Date, by such employees' employing Target Company pursuant to Section
75a German Commercial Code;

(9) evidence that any remaining liabilities and obligations of Era PowerTrain or
any other Target Company from litigation, or the settlement of litigation,
against Era PowerTrain or any other Target Company involving (i) Siemens
Electronic Design and Manufacturing Services GmbH & Co. KG, (ii) Ferriere di
Stabio S.A. and (iii) VW/Audi as specified in Section 11 have been fully settled
and fulfilled (erfüllt) prior to or at the Closing Date Date in the form of
copies of letters of the respective claimants (Gläubiger) confirming receipt of
payment and fulfillment of all remaining liabilities and obligations of the
respective Target Company and, in addition, a duly executed letter from the
Seller dated as of the Closing Date, which confirms to the Purchasers that there
are no other remaining liabilities and obligations of Era PowerTrain or any
other Target Company from litigation, or the settlement of litigation, against
Era PowerTrain, or any other Target Company, which have not been fully settled
and fulfilled (erfüllt) prior to or at the Closing Date; without limiting the
foregoing, the Seller shall particularly provide evidence in the aforementioned
form that Era PowerTrain has made the following payments required in each of
these litigation/settlement cases:

(1) EUR 70,000 to Siemens EDM;

(2) EUR 27,500 to Ferriere die Stabio S.A.; and

(3) EUR 50,000 to VW/Audi;

(10) copies of duly executed pay-off letters by all banks or other similar
financial institutions having current or future claims (gegenwärtige oder
künftige Ansprüche) against any of the Target Companies in relation to Fundet
Debt (as defined below) and a duly executed letter from the Seller to the
Purchasers, in both cases confirming that, as of the Closing Date, none of the
Target Companies has any obligations or liabilities from any borrowings in the
nature of indebtedness including, inter alia, all interest and non-interest
bearing debt obligations owed to banks or other similar financial institutions
and capital leases (hereinafter referred to as "Funded Debt"), which shall
further include the confirmation that, as of the Closing Date at the latest,
none of the Target Companies bears any costs, charges, obligations or
liabilities, interest, in particular, but not limited to, damages, penalties,
prepayment fees (Vorfälligkeitsentschädigung) or other compensation for early
termination, from any agreement relating to Funded Debt;

(11) duly executed originals of cancellation agreements
(Aufhebungsvereinbarungen) substantially in the form attached as Annex 4.7.2(11)
between the employing Target Company and the managing directors and Prokuristen,
in particular Mrs. Aichele-Schnabel, listed in Annex 4.7.2(11) who are currently
employed by any of the Target Companies (or in relation to whom there are
possibly -- e.g. in addition to written employment or service agreement with a
company of the Seller's Group (except the Target Companies) -- (oral) employment
or service agreements existing between these persons and any of the Target
Companies) but who shall not transfer to the Purchasers by the transactions
contemplated in this Agreement;

(12) duly executed originals of the cancellation agreements
(Aufhebungsvereinbarungen) between the Seller and the Target Companies on the
one hand and Dr. Baumgartner on the other hand regarding Dr. Baumgartner's
service agreements substantially in the form attached as Annex 4.7.2(12)(a); (a)
duly executed original(s) of the new service agreement(s) between Dr.
Baumgartner and any of the German Era Companies or Purchaser 1 or any other
Company of the Technitrol Group substantially containing, inter alia, the terms
as described in Annex 4.7.2(12)(b);

(13) duly executed originals of sale and transfer agreements regarding the
Seller IP Rights listed in Annex 4.7.2(13) pursuant to which such Seller IP
Rights are validly sold and transferred to the Target Companies or a Target
Company prior to or at the Closing Date;

(14) copies of duly executed originals of (i) the notarial Seller Tunera Shares
Transfer Agreement substantially in the form attached as Annex 4.7.2(14)(a),
(ii) the notarial Mr. Aichele Tunera Shares Transfer Agreement substantially in
the form attached as Annex 4.7.2(14)(b), (iii) a resolution of the shareholders'
meeting of Tunera (substantially in the form attached as Annex 4.7.2(14)(c))
validly approving the aforementioned share transfers in accordance with Tunisian
law and (iv) notifications of the aforementioned share transfers to the
management and the shareholders of Tunera in accordance with Tunisian law and
substantially in the form attached as Annex 4.7.2(14)(d);



(15) duly executed original of an interim lease agreement between Pulse Canada
Limited (as tenant) and Mrs. Aichele-Schnabel (as landlord) pertaining to the
building currently used for the operation of the business relating to the
Canadian Era Assets and providing for (i) at arm's length terms substantially as
applied under the current lease agreement and (ii) a term of six months as from
the Closing Date;



(16) duly executed originals of shareholders' resolutions of the Target
Companies dated as of the Closing Date formally approving all actions of Mr.
Aichele, Dr. Baumgartner and Mrs. Aichele-Schnabel as managing directors and/or
Prokurist (Entlastungsbeschlüsse) of the respective Target Company, such
resolutions, for the avoidance of doubt, not precluding any claims of the
Purchasers against the Seller or the Seller's Guarantor under this Agreement;



(17) sufficient evidence that the net book value of each piece of equipment (or
clusters of pieces of equipment forming a single production line) used in the
ERA Business which has not been operated at Capacity has been reduced to zero on
the financial books (Handelsbücher, nicht Steuerbilanz) of the respective Target
Company owning such equipment on or before the day prior to the Closing Date.
"Capacity" shall mean 80% of the average theoretical two shift production hours
at 7.5 hours/shift for each such piece of equipment for the 90 consecutive
Business Days preceding the Closing Date; and



(18) duly executed originals of agreements satisfactory to the Purchasers
pursuant to which (i) the Wagner Eraplast Shares as described in Section 1.3.1
are effectively sold and transferred to Era Elektrotechnik and/or another Target
Company prior to or at the Closing Date and (ii) satisfactory assurances that
Mr. Papadopoulus, currently working for Eraplast Tunisia by way of employee
leasing (Arbeitnehmerüberlassung) by Mr. Andreas Wagner or any of his affiliated
companies, in particular Fa. Weisshaar, will continue to work for Eraplast
Tunisia for an interim period of 90 days from the Closing Date at the same
salary and benefits as he is receiving on the date of this Agreement.

4.7.3 Purchasers shall effect payment of the Preliminary Purchase Price to the
Seller, Mr. Aichele and/or the entities listed in Section 5.2 in accordance with
Section 5.

4.8 Closing Despite Lack of Certain Closing Actions

Upon demand of Purchaser 1 (on behalf of the Purchasers), the Seller and Mr.
Aichele shall be obliged to carry out the Closing by performing the actions to
be taken by the Seller and Mr. Aichele set forth in this Sections 4 even if any
action or any actions set forth in Section 4.7 have not been performed at the
Closing Date. Any Closing according to the foregoing sentence shall not preclude
the exercise of any other right or remedy of the Purchasers under this
Agreement.

4.9 Joint Closing Statement; Acquisition of Control

Following performance by the Parties of their obligations pursuant to this
Section 4, the Parties shall sign a joint declaration confirming that Closing
has taken place (Gemeinsame Bestätigung des Closing-Eintritts) and that all
conditions precedent (aufschiebende Bedingungen) pursuant to Sections 1.6 above
have been properly fulfilled. For the avoidance of doubt, upon receipt of
payment of the Preliminary Purchase Price in accordance with Section 5, control
of the Era Business shall pass from the Seller and Mr. Aichele to the
Purchasers.



Section 5
Preliminary Purchase Price; Conditions of Payment

5.1 Preliminary Purchase Price

The total purchase price to be paid by Purchasers for the Era Business as sold
and purchased hereunder, subject to adjustments as provided for in Section 6,
shall be an amount of EUR 49,200,000 (the "Headline Price").

For the purposes of establishing any further adjustment to the purchase price to
be paid at Closing, the Seller shall, at the latest five (5) days, but no
earlier than ten (10) days, before the Closing Date, prepare in accordance with
(i) applicable German generally accepted accounting principles (German GAAP,
hereinafter referred to as the "Accounting Principles") and reflecting the
actions described in Section 4.7.2(17) and (ii) the valuation policy referred to
in Section 6.6(1) and deliver to the Purchasers a good faith estimate of the
Closing Balance Sheet, as defined below, (the "Estimated Closing Balance Sheet")
and an estimate of the Consolidated Working Capital using the Estimated Closing
Balance Sheet (the "Estimated Consolidated Working Capital"). Consolidated
Working Capital shall have the meaning set forth in Section 6.7.

If the Estimated Consolidated Working Capital is less than EUR 5,900,000 (the
deficiency being the "Estimated Consolidated Working Capital Deficiency"), the
amount to be paid at Closing shall be the Headline Price less the Estimated
Consolidated Working Capital Deficiency, resulting in the purchase price to be
paid at Closing (the "Preliminary Purchase Price").

In any case, the Preliminary Purchase Price shall be reduced by the Retention
Amount as defined in Section 5.3.

5.2 Payment of Preliminary Purchase Price

5.2.1 Notwithstanding Purchasers' obligation to pay the Preliminary Purchase
Price pursuant to Section 5.1, and notwithstanding any allocation of the
Preliminary Purchase Price among the Purchasers or within Technitrol Group,
actual payment of the Preliminary Purchase Price shall be made in accordance
with a fund flow plan to be agreed upon by the Parties at least five (5) days
prior to the Closing Date (the "Fund Flow Plan"). The Parties agree that the
Fund Flow Plan and any purchase prices provided for in any of the transfer
agreements referred to in Section 4.7.2(3), (4) and (14) shall constitute a
payment allocation only which does not necessarily reflect a value relation of
the shares and assets sold. In case of contradiction between the purchase price
provisions in the agreements referenced in the foregoing sentence and
allocations in the Fund Flow Plan, the latter shall prevail. The Preliminary
Purchase Price as allocated in the Fund Flow Plan may be made by one or more
Purchasers and may not only be effected by the Purchasers but also by Technitrol
Inc., PA, USA or any company of the Technitrol Group as a "third party" within
the meaning of Section 267 German Civil Code.

5.2.2 If the Headline Price is to be reduced by the Estimated Consolidated
Working Capital Deficiency, the Parties shall agree on an allocation of this
reduction in the Fund Flow Plan.

5.3 Retention Amount

Of the Preliminary Purchase Price, an amount of EUR 3,000,000 shall be retained
by the Purchasers for a period of one year from the Closing Date in the full
amount and thereafter for a further period of one year in the amount of
EUR 2,000,000 (and the remainder of EUR 1,000,000 to be released to the Seller
pursuant to Section 5.3.4) on the following terms (the respective amount the
"Retention Amount" (Sicherungseinbehalt), the respective period the "Retention
Period" (Sicherungsperiode)):

5.3.1 To the extent that, prior to the expiry of the Retention Period, any
Purchaser shall have given a Breach Notice or notified the Seller or the
Seller's Guarantor by written notice of any claims pursuant to Sections 9
through 11 and/or any other claims of the Purchasers against the Seller or the
Seller's Guarantor under this Agreement (each such claim a "Claim") and the
amount of any such Claim has been agreed by the Seller (or the Seller's
Guarantor) and the Purchaser (or finally determined pursuant to Section 6.4 or
in the proceedings pursuant to Section 21.2), the respective Purchaser may
satisfy such Claim out of the Retention Amount and the Retention Amount shall be
reduced accordingly.

5.3.2 At the end of the Retention Period, any Purchaser, at the Purchaser's
discretion, shall release its remaining part of the Retention Amount less the
aggregate amount of any Claims which have been notified by the respective
Purchaser to the Seller or the Seller's Guarantors prior to the expiry of the
Retention Period and in respect of which proceedings pursuant to Section 21.2
have been commenced but not completed prior to the expiry of the Retention
Period (the "Ongoing Claims").

5.3.3 The amount of each Ongoing Claim may be retained by Purchaser 1 until this
Ongoing Claim has been finally determined (whether by way of proceedings
pursuant to Section 21.2 or by agreement between Seller (and/or the Seller's
Guarantor) and Purchaser 1 (on behalf of the Purchasers), following which it
shall be released or retained permanently by Purchaser 1 (as applicable).

5.3.4 Each amount required to be released pursuant to Sections 5.3 sentence 1,
5.3.2 or 5.3.3 above shall fall due for payment on the fifth Business Day (each
such date a "Retention Amount Due Date") (Auszahlungstermin des
Sicherungseinbehalts) after the date on which it was due to be released pursuant
to Sections 5.3 sentence 1, 5.3.2 or Section 5.3.3 and shall be paid together
with interest thereon at the applicable rate pursuant to Section 247 German
Civil Code (Bürgerliches Gesetzbuch, BGB) for the period from the Closing Date
until (but excluding) the relevant Retention Amount Due Date.

5.4 Payment Modalities

All amounts to be paid under this Section 5 or otherwise under or in connection
with this Agreement shall be paid free of costs and charges in immediately
available funds by wire transfer with value on the relevant due date (mit
Wertstellung zum jeweiligen Fälligkeitstag) to the following account of the
Seller:

Account number: xxxxxx

Bank code: xxxxxx

SWIFT Code: xxxxxx

IBAN: xxxxxxx with Sparkasse Pforzheim-Calw,

to the extent paid to Mr. Aichele pursuant to Section 5 or otherwise under or in
connection with this Agreement, to the following account of Mrs. Christl
Aichele-Schnabel:

Account number: xxxxxx

Bank code: xxxxxx

SWIFT Code: xxxxxx

IBAN: xxxxxx with Hypovereinsbank,

to the extent paid to era advanced electrics (Suzhou) Ltd., China, pursuant to
Section 5 or otherwise under or in connection with this Agreement to the
following account of era advanced electrics (Suzhou) Ltd., China:

Account number: xxxxxx

SWIFT Code: xxxxxx

IBAN: xxxxxx with Bank of China (328 Dong Huan Road 215021 Suzhou/China),



and, to the extent paid to Transera Electronics Inc., Canada, pursuant to
Section 5 or otherwise under or in connection with this Agreement to the
following account of Transera Electronics Inc., Canada:

Account number: xxxxxx

SWIFT CODE: xxxxxx

IBAN: xxxxxx with TD Canada Trust Commercial Banking (15 King Street South, N2J
1N9 Waterloo, Ontario, Canada).

5.5 Default Interest

Amounts which have become due and payable (zur Zahlung fällig) under or in
connection with this Agreement and which are not paid on the due date
(Fälligkeitstag) shall bear interest from (and including) the due date
(Fälligkeitstag) until (but excluding) the date of receipt of payment (receipt
of payment being determined by reference to the date of value (Tag der
Wertstellung)) at the rate of 8 percentage points above the applicable base rate
set forth in Section 247 German Civil Code. The right of any Party to claim
damages for delay (Verzugsschaden) shall remain unaffected by the foregoing
sentence.

5.6 Calculation of Interest

Interest payable under or in connection with this Agreement shall be calculated
on the basis of actual days elapsed and a 360-day year.

5.7 Monetary Amounts

For the purposes of determining whether a monetary limit or threshold contained
in this Agreement has been reached or exceeded, the value of any relevant claim
expressed in a currency other than Euros shall be translated into Euros at the
European Central Bank fixing rates published shortly after 2.15 p.m. (German
time) on the date on which the relevant claim is asserted in writing.

5.8 Business Day

For the purposes of this Agreement, "Business Day" means a day on which banks
are open for business in Frankfurt am Main.



Section 6
Purchase Price Reduction

6.1 Purchase Price Reduction

The Preliminary Purchase Price shall be reduced after the Closing pursuant to
this Section 6 (hereinafter referred to as the "Purchase Price Reduction").

6.2 Closing Balance Sheet

Within thirty days after the Closing Date, the Purchasers shall prepare and
deliver to the Seller (by delivery of Purchaser 1 on behalf of the Purchasers) a
consolidated balance sheet of the Target Companies (except EMC) as of the
Closing Date (the "Closing Balance Sheet"), audited by KPMG, LLP and prepared in
accordance with the Accounting Principles consistent with each of the Target
Companies' past practices (but only to the extent such past practices are
consistent with the applicable Accounting Principles but, in any case,
reflecting the actions described in Section 4.7.2(17), and the inventory
valuation methods described in Section 6.6(1)) from which the Consolidated
Working Capital shall be computed.

6.3 Accountant's Access, Notification of Disagreement

The Purchasers will give the Seller and its designated accountant access to the
premises of the Target Companies and to their books and records and to the
appropriate personnel for purposes of confirming the Closing Balance Sheet.
Unless the Seller notifies the Purchasers (by written notification to Purchaser
1 on behalf of the Purchasers) that the Seller disagrees with the Closing
Balance Sheet within thirty days after receipt thereof, the Closing Balance
Sheet shall be conclusive and binding on the Parties.

6.4 Final Determination of Closing Balance Sheet

If the Seller notifies the Purchasers (by written notification to Purchaser 1 on
behalf of the Purchasers) of their disagreement with the Closing Balance Sheet
within this 30-day period, then the Purchasers and the Seller shall attempt in
good faith to resolve their differences with respect thereto within thirty days
after Purchaser 1's receipt of Seller's written notice of disagreement. Any
dispute regarding the Closing Balance Sheet not resolved by the Purchasers and
the Seller within such 30-day period will be resolved by the German branch of
Ernst & Young, LLP or, failing its ability to act, the German branch of Deloitte
& Touche, LLP (the "Final Audit Firm"). The Purchasers, on the one hand, and the
Seller, on the other hand, each represent and warrant to the other that neither
they nor their Affiliated Companies currently have any material audit, advisory,
tax or other relationship with the Final Audit Firm. At the date of appointment
of the Final Audit Firm, the Purchasers and Seller will restate such
representation and warranty as at this date. If, for any reason, any of them is
unable to make such a representation and warranty, the Seller and the Purchasers
shall select such other major accounting firm as they may agree to serve as the
Final Audit Firm; it being understood that neither the Purchasers and their
Affiliated Companies, on the one hand, nor the Seller and its Affiliated
Companies on the other hand, have any material audit, advisory, tax or other
relationship with such accounting firm as above selected to serve as the Final
Audit Firm. The determination by the Final Audit Firm of the Closing Balance
Sheet (with such modifications therein, if any, as reflect such determination),
which shall be made as promptly as possible, but in no event later than thirty
days after the date of the Final Audit Firm was retained, shall be conclusive
and binding upon the Parties. This shall be the sole and exclusive remedy for a
dispute under this Section 6.4. For the avoidance of doubt, the dispute
resolution provisions under Section 21.2 are not applicable to disputes under
this Section 6.

The Final Audit Firm's determination shall be based on the Accounting Principles
consistent with the Target Companies' past practices (but only to the extent the
Target Companies' past practices are consistent with the Accounting Principles
and the inventory valuation methods described in Section 6.6(1) but taking into
account the depreciation as described in Section 4.7.2(17). The fees and
expenses of the Final Audit Firm in acting under this Section 6.4 shall be
shared equally by the Purchasers on the one hand and Seller on the other hand.

6.5 Consolidated Working Capital Deficiency Adjustment

If the Consolidated Working Capital using the Closing Balance Sheet prepared in
accordance with this Section 6 is less than EUR 5,900,000 (the "Consolidated
Working Capital Deficiency"), then the Seller shall pay to Purchaser 1 or, at
Purchaser 1's absolute discretion, to Technitrol Inc., PA, USA or any company of
Technitrol Group an amount in Euros equal to the Consolidated Working Capital
Deficiency. Payment shall be made by the Seller not more than fifteen (15) days
following the determination of the Closing Balance Sheet pursuant to Section
6.2, and the amount of this payment shall bear interest from the Closing Date to
the date of payment at the rate of 8 percentage points above the applicable base
rate set forth in Section 247 German Civil Code.

6.6 Inventory

The quantity and valuation of the inventory of the Target Companies as of the
Closing Date shall be determined for purposes of calculating the Closing Balance
Sheet pursuant to Section 6.2 as follows:

(1) the value of the inventory as of the Closing Date shall be determined from
the books and records of the Target Companies and in accordance with the
Accounting Principles and the Purchasers' valuation policy attached as Annex
6.6(1);

(2) a physical inventory shall be taken on the Closing Date in accordance with
the procedures attached as Annex 6.6(2); and

(3) any disagreement regarding the value of the inventory shall be resolved in
the manner and at the time described in Sections 6.2 through 6.4.

6.7 Consolidated Working Capital and Eraplast Netting

6.7.1 "Consolidated Working Capital" shall mean with respect to the Target
Companies, the difference between: (A) the sum of (i) trade accounts receivable
(net of related reserves) plus (ii) inventories (net of related reserves) plus
(iii) other receivables (excluding VAT and other Tax receivables) plus (iv)
prepaid accounts, minus (B) the sum of (i) trade accounts payable plus (ii)
other payables (excluding VAT and other Tax related payables plus (iii) accrued
expenses.

6.7.2 For purposes of the preparation of both the Closing Balance Sheet and the
calculation of Consolidated Working Capital, (i) all accounts between Eraplast
Tunisia and the German ERA Companies and/or the Tunisian Era Companies will be
settled in their entirety so that there are no related accounts receivable,
accounts payable, loan balances or other balances between them whatsoever and
(ii) all accounts between Eraplast Tunisia, the Tunisian Era Companies and/or
the German ERA Companies on the one hand and Mr. Andreas Wagner and/or any of
his affiliated companies (that is, those which he controls, is controlled by or
is under common control with), and in particular Fa. Weisshaar, on the other
hand, will be settled in their entirety so that there are no accounts
receivable, accounts payable, loan balances or other balances between them
whatsoever.

 

Section 7
Guarantees

The Seller hereby guarantees to each of the Purchasers, subject to the
requirements and limitations provided in Section 8 or otherwise in this
Agreement, by way of an independent promise of guarantee (selbständiges
Garantieversprechen) in accordance with Section 311 Para. 1 German Civil Code
(hereinafter collectively referred to as the "Guarantees" and each of them as a
"Guarantee") that the statements set forth below are, in case of each of such
statements, complete and correct as of the date of this Agreement and as of the
Closing Date -- unless it is specifically provided for in a Guarantee that the
Guarantee is made as of a different date --, it being understood that (i) the
statements shall not constitute a quality guarantee concerning the object of the
purchase within the meaning of Section 444 German Civil Code (Garantie für die
Beschaffenheit der Sache) nor covenants concerning the object of the purchase
(Beschaffenheitsvereinbarungen) within the meaning of Section 434 para. 1
sentence 1 German Civil Code, and (ii) the provisions contained in Section 8
hereof do not contain any exclusions (Ausschlüsse) or limitations
(Beschränkungen) within the meaning of Section 444 German Civil Code (as
amended) but rather form an integral part of the Guarantees:

7.1 Corporate Issues and Authority of the Seller

7.1.1 Each of the Target Companies has been duly established under the laws of
its respective jurisdiction of incorporation. Each of the Target Companies
validly exists and each of the Target Companies has its actual center of
administration in its respective country of incorporation. Each of the Target
Companies has corporate power and authority to carry on its business.



7.1.2 The statements made in the Recitals and Sections 1.1 through 1.3 and in
Sections 2.1 and 2.2, including, without limitation, with respect to the Target
Companies, their respective registered share capital (Stamm-, Grundkapital) and
division of the share capital (Einteilung der Geschäftsanteile/Aktien) are
complete and correct. The share capital of each of the Target Companies
(excluding EMC) and the EMC Share is fully paid-in, non-assessable (keine
Nachschußpflicht), and no repayments or refunds, neither openly nor concealed,
contravening the applicable provisions on capital preservation, have been made.
Capital contributions to the Group Shares have not been reduced or impaired by
losses. All applicable provisions under applicable law and articles of
association regarding the increase or decrease of the share capital of the
Target Companies have been duly observed without compensation by later profits.
The incorporations of the Tunisian Era Companies and the subscription in their
share capital have been made in accordance with the Tunisian foreign exchange
regulations and the Tunisian Era Companies benefit of the status of non-resident
companies (sociétés non residents). As a consequence, the Purchasers will be in
a position to freely repatriate their dividends. None of the transactions under
this Agreement will result in a modification of the Tunisian Era Companies'
exchange status.



7.1.3 Attached hereto as Annex 7.1.3.a are true and complete articles of
association (Satzung) and any shareholders' agreements
(Gesellschaftervereinbarungen) of the Target Companies. Such articles of
association and shareholders' agreements are presently valid and in full force
and effect. Any facts and other documents required by applicable law to be filed
with the competent commercial register or other comparable authorities have been
completely, duly and timely filed. Attached hereto as Annex 7.1.3.b are true,
complete and correct recordings of the competent commercial registers
(Handelsregisterauszüge) or other comparable authorities regarding the Target
Companies. There are no resolutions or other actions which are not reflected in
the excerpts from the commercial register or other comparable authority
contained in Annex 7.1.3.b that under the applicable law have to be registered
in the commercial register (eintragungspflichtige Tatsachen).



7.1.4 The Seller and Mr. Aichele is entitled to freely dispose of the respective
Group Shares without any limitations or restrictions (keine Einschränkung der
Verfügungsbefugnis). The Group Shares are validly existing, free and clear of
any claims, rights, liens or privileges (frei von dinglichen oder
schuldrechtlichen Rechten jeder Art) of third parties. There are no options
(schuldrechtliche Vorkaufsrechte), pre-emptive rights (dingliche
Vorkaufsrechte), shareholder agreements, trust agreements (Treuhandverträge),
sub-participations (Unterbeteiligungen) or other agreements with respect to the
Group Shares. Upon transfer of the Group Shares, the Purchasers acquires full
and unrestricted title (unbelastetes Eigentum) to the Group Shares, free and
clear of any rights of third parties.

7.1.5 Except for EMC, none of the Target Companies has established a supervisory
board, advisory board or any similar corporate body such as a so-called
"Verwaltungsrat" or "Beirat" or the like.

7.1.6 The Target Companies have not entered into any silent partnership
agreements (Stille Beteiligungen), domination and profit and loss pooling
agreements or any other agreements within the meaning of Sections 291 et seq. of
the German Stock Corporation Act or similar agreements such as plant management
agreements (Betriebsführungsverträge). The Target Companies have not entered
into any cash pooling agreements.

7.1.7 The Target Companies do neither directly, indirectly nor in trust
(treuhänderisch) hold any shares (Geschäftsanteile/Aktien), interests
(Beteiligungsrechte) or equity (Eigenkapital) (including, without limitation,
silent partnerships and sub-participations) in, or have entered into any
agreement to (i) hold any shares, interests or equity in or (ii) establish, any
other entity. None of the Target Companies is party to any joint venture,
consortium, partnership (Personengesellschaft) or other syndicate.

7.1.8 No bankruptcy (Konkurs), insolvency (Insolvenz), judicial composition
(gerichtliche Anordnung) or comparable proceedings have been initiated or
applied for under any applicable law against the Seller or Mr. Aichele or any of
the Target Companies, nor have any legal proceedings (prozessuale Maßnahmen) or
other enforcement measures been initiated or applied for with respect to any
property or other assets of the Seller, Mr. Aichele or any of the Target
Companies. There are no circumstances that would justify the opening of such
proceedings or the avoidance, challenge or rescission of this Agreement in the
future; in particular, neither the Seller, nor Mr. Aichele, nor the Target
Companies are over-indebted (überschuldet) or illiquid (zahlungsunfähig), nor is
illiquidity impending (drohende Zahlungsunfähigkeit) pursuant to Section 18 of
the German Insolvency Code (Insolvenzordnung) or comparable Tunisian law. Except
as disclosed in Annex 7.1.8, neither the Seller, nor Mr. Aichele, nor the Target
Companies have ceased or suspended payments (Zahlungen eingestellt), and no debt
settlement arrangement with respect to the Seller, Mr. Aichele and/or the Target
Companies, or other compromise or arrangement between the Seller, Mr. Aichele
and/or the Target Companies and any of their creditors, has been proposed or
approved.

7.1.9 The execution and consummation of this Agreement, including the
transactions contemplated hereunder, by the Seller and Mr. Aichele does and will
neither result in a violation of third party rights nor of any duties or
obligations arising from or in connection with any (i) statutes, regulations,
ordinances, international treaties, administrative regulations, orders,
judgments, decrees, licenses, permits, rulings, decisions, awards or other legal
norms of any supranational, international, national or any other applicable law
(all items under (i) above are hereinafter collectively referred to as the
"Regulations"), (ii) contracts, other agreements or offers to enter into
contracts or other agreements (assuming that such offers have already been
accepted) (all items under (ii) above are hereinafter collectively referred to
as the "Transactions").

7.1.10 This Agreement constitutes the legal, valid and binding obligation of the
Seller, and the Seller's Guarantor and Dr. Baumgartner, enforceable under German
or Tunisian law against the Seller, the Seller's Guarantor and Dr. Baumgartner
in accordance with its terms and conditions. The Seller, the Seller's Guarantor
and Dr. Baumgartner are not required to give any notice to any third party
(including, without limitation, authorities or other public bodies) or to obtain
any third party's consent or authorization in connection with the execution and
consummation of this Agreement under applicable law. The execution and
consummation of this Agreement do not cancel, revoke, terminate, amend or
interfere with, any claims, other rights or legal relationships of any of the
Target Companies. The execution and consummation of this Agreement do not
constitute any rights of cancellation or reclaim or other rights of any
counterparty to the Target Companies or other third parties. Any actions
required on part of the Seller, the Seller's Guarantor or Dr. Baumgartner in
order to validly authorize and perform the execution and consummation of this
Agreement have been taken. In particular, all necessary consents and approvals
by corporate bodies and shareholders have been validly granted and validly
exist.

7.1.11 Any mandatory notice requirements with respect to the Group Shares, in
particular under Section 16 of the German Limited Liability Company Act and
Section 20 of the German Stock Corporation Act, have been, at any time, duly and
timely fulfilled.

7.2 2004 and June 2005 Financial Statements; Accounts Receivables and Payables

7.2.1 The copies of the audited consolidated financial statements of the Target
Companies for the last completed financial year ending on December 31, 2004 (the
"2004 Financial Statements") and unaudited financial statements for the period
from January 1, 2005 until June 30, 2005 (the "June 2005 Financial Statements")
submitted to the Purchasers and attached as Annex 7.2.1 are complete and true to
original and correspond to the financial statements as adopted by the
shareholders or any other competent body. The 2004 Financial Statements and the
June 2005 Financial Statements have been prepared in accordance with any
applicable provisions and, in particular, with generally accepted accounting
principles as consistently applied with past practice, maintaining the same
accounting and valuation principles, methods and rules. All options to
capitalize or to include items on the liabilities side (alle
Bilanzierungswahlrechte) have been consistently (stetig) exercised.

7.2.2 The 2004 Financial Statements and the June 2005 Financial Statements
present a true and fair view of the consolidated assets and liabilities
(Vermögenslage), financial condition (Finanzlage) and consolidated results of
operation (Ertragslage) of the Target Companies (except for the inclusion of the
Excluded Cable Shield Assets) as for the times and for the periods referenced
therein. The balance sheets within the 2004 Financial Statements and the June
2005 Financial Statements are complete and correct with respect to the items to
be shown on the assets and liabilities side, including, without limitation, as
to their aggregate amount. However, assets and other items have only been
capitalized if and to the extent that such capitalization is required by
applicable law. All depreciations and value adjustments (Abschreibungen und
Wertberichtigungen) and all accruals (Rückstellungen) permitted under applicable
law have been made in an amount permitted. The results of ordinary business
operations (Ergebnis der gewöhnlichen Geschäftstätigkeit) of the Target
Companies (Section 275 para. 2 no. 14 and, respectively, para. 3 no. 13 German
Commercial Code or respective applicable Tunisian law) were not affected by any
exceptional incidents. To the extent not required to be included on the
liabilities side of the balance sheet, any contingent liabilities
(Eventualverbindlichkeiten) -- including liabilities based on comfort letters
(Patronatserklärungen) -- have been included in the 2004 Financial Statements
and the June 2005 Financial Statements as below-the-lines items. The risks of
the future development are reflected accurately in 2004 Financial Statements and
the June 2005 Financial Statements.

7.2.3 Unless reflected in the 2004 Financial Statements or the June 2005
Financial Statements, none of the Target Companies has any liabilities,
including, without limitation, uncertain and contingent liabilities and
irrespective of whether known or unknown, from swaps, options or other
derivatives, except occurred since the date of the June 2005 Financial Statement
in the ordinary course of business consistent with past practice and as
disclosed in Annex 7.2.3.

7.2.4 Since January 1, 2005, none of the Target Companies has resolved or
distributed any dividends, neither openly nor hidden (verdeckte
Gewinnausschüttung).

7.2.5 The Target Companies have fully and duly complied with their obligations
concerning the retention of records according to Section 257 German Commercial
Code.

7.2.6 Except as otherwise set forth in Annex 7.2.6 or considered in the 2004
Financial Statement or the June 2005 Financial Statement, all of the receivables
(Forderungen gegen Dritte) of the Target Companies are good and fully
collectible within ninety days from the date when they become due and payable at
the recorded amounts together with interest thereon and are not subject to any
refunds or other adjustments or to any defenses or counterclaims. To the
Seller's Best Knowledge, there are no facts or circumstances that may result in
any material increase in the uncollectability of such receivables. The accounts
receivables (Forderungen aus Lieferung und Leistung) of the Target Companies
collected since January 1, 2005 were collected in the ordinary course and no
extraordinary measures were taken to accelerate their collection.

Since January 1, 2005, the Target Companies have not (i) granted their
respective debtors any extension or change of the payment's term of the accounts
receivables as resulting from the relevant agreement, or (ii) changed any other
term with any customer or third party or granted, paid or agreed to pay or grant
any incentive, kickback, discount, rebate or other promotion to any third party
for the purpose of causing or which was likely to cause any customer or third
party to accelerate its purchases of products and/or services from any of the
Target Companies or was in any way not in the ordinary course of business
consistent with past practices or (iii) make or agreed to make any bribe,
kickback or other payment of any kind or enter into any transaction that is in
violation of any laws applicable to any of the Target Companies.

7.2.7 All accounts payable of the Target Companies as reflected in the 2004
Financial Statements or the June 2005 Financial Statements or arising thereafter
through the Closing Date (i) arose in the ordinary course of business and
reflect the actual purchases of goods or services in arm's length transactions
with independent third parties, except as otherwise set forth in Annex 7.2.7;
and (ii) are payable in accordance with their stated terms and were paid or will
be paid in the ordinary course of business. Except as described in Annex 7.2.7,
no account payable is over due more than 60 days from the due date.

7.2.8 Attached hereto as Annex 7.2.8 are:

(1) the consolidated statements of operations of the Target Companies for the
three months ended 30 September 2005 (the "30 September Income Statement") which
have been prepared without audit from the management accounts of the Target
Companies. The 30 September Income Statement accurately reflects the results of
the operations of the Target Companies for the period presented, which results
of operations reflect operations of the Target Companies conducted in the
ordinary course of business without exceptional or one time items;

(2) a reconciliation between the revenues and gross margins (by product
category) and operating expenses (taken as a whole) shown in the financial plans
of the Target Companies for the three month period ended 30 September 2005 and
the results of operations in the 30 September Income Statement; and

(3) management's good faith estimate of the revenues and gross margins (by
product category) and operating expenses (taken as a whole) by month for each of
the three months ended 31 December 2005 and an explanation of differences, if
any, from management's original operating plan for this period. Sellers have no
reason to believe that the good faith estimates of revenues, gross margins or
operating expenses set forth on Annex 7.2.8 are incorrect or unattainable in any
material respect.

7.2.9 For the avoidance of doubt, the figures of era advanced electrics (Suzhou)
Ltd. (China) and Transera Electronics Inc. (Canada) shall not be included in the
2004 Financial Statements, the June 2005 Financial Statements and the 30
September Income Statements. However, the results of these companies,
individually or combined, do not have an adverse effect on the results or the
operations of the (other) Target Companies.

7.3 Intellectual Property, Information Technology

7.3.1 For the purposes of this Agreement, "Intellectual Property Rights, IP
Rights" shall mean any and all intellectual property rights and similar rights,
regardless of whether registered in a public register or not, whether capable of
being registered or not, including, where the case may be, any and all
applications with respect to such rights, such rights including in particular,
without limitation, patents (Patente), trademarks (Marken), utility models
(Gebrauchsmuster), design patents (Geschmacksmuster), internet domain names
(Internet Domain Namen), proprietary business descriptions (geschäftliche
Bezeichnungen), company names (Firmen) and copyrights (Urheberrechte).

7.3.2 Annex 7.3.2 contains a complete and correct list of (i) any and all
Intellectual Property Rights owned by the Target Companies and (ii) the Seller
IP Rights (collectively the "Group IP Rights"), indicating, where there is a
limited period of protection, the date of expiry or next renewal. The Target
Companies and the Seller are the sole and unrestricted owners of the Group IP
Rights are entitled to unrestrictedly dispose of them. All Group IP rights are
valid, unencumbered and have been fully used. There have been no cancellation,
opposition or similar proceedings with regard to the Group IP Rights and there
are no circumstances which would justify any such proceedings, nor are such
circumstances impending. Any and all application and renewal fees have been
fully and timely paid and any other action or payment necessary in order to
establish, maintain or defend the Group IP Rights has been taken or paid. None
of the Group IP Rights violate, to the Seller's Best Knowledge, any rights of
third parties and none of the Group IP Rights are violated by any rights of
third parties.

7.3.3 The Target Companies have not been granted licenses or other rights of use
for IP rights owned by third parties and the Target Companies have not granted
any licenses or other rights of use for the Group IP Rights to third parties.
Era PowerTrain has been granted the irrevocable and unrestricted right to use
the name "BREMI" regarding the manufacture, sale and distribution of ignition
coils until a new product generation (and new machine tools) are introduced.

7.3.4

For the purposes of this Agreement, "Know-How" means all information not present
in the public domain (held in whatever form, including, without limitation,
information comprised in or derived from formulae, designs, specifications,
drawings, component lists, manuals, instructions) relating to the Era Business
(including, without limitation, procurement, research and development,
information technology, quality management, marketing, logistics, sales and
distribution and customer relationship) -- (the "Group Know-How"). At any time,
the Seller and the Target Companies have protected, in an ordinary prudent
business manner, as trade secrets any and all Group Know-How relating to the Era
Business against access by third parties, including where necessary, without
limitation, by non-disclosure agreements. No licenses or other rights of use for
the Group Know-How have been granted to third parties, nor is any of the Target
Companies reliant upon any Know-How of third parties. None of the Group Know-How
violates any rights of third parties and none of the Group Know-How is, to the
Seller's Best Knowledge, violated by any rights of third parties.



7.3.5 The Group IP Rights and the Group Know-How represent any and all rights
which are necessary for the Target Companies in order to carry out their
business as currently conducted and currently intended to be conducted in the
future.

7.3.6 None of the Group IP Rights and the Group Know-How is subject to any
further rights of any party other than the Target Companies, nor is any of the
Target Companies under any obligation to grant any such rights now or in the
future. The Seller nor Mr. Aichele neither own nor have any right to use any
other Intellectual Property Rights which are older, identical, confusingly
similar or in any other way related to the Era Business, and no third party has
any right, claim, title, interest, pledge, lien or other encumbrance in or to
the Group IP Rights.

7.3.7 The Target Companies have the unrestricted and exclusive rights to all
inventions, developments and other work products made by their managing
directors, supervisory board members, employees, freelancers, service providers,
contractors and other third parties (including the third parties' respective
managing directors and employees) arising from any activity for, or in the
course of, the business of the respective Target Company. In particular, the
Target Companies have each exercised all rights under the German Act on Employee
Inventions (Arbeitnehmererfindungsgesetz) or similar legislation under Tunisian
law and fulfilled any obligations under such legislation.

7.3.8 Any computer hardware, software, firmware, networks and other information
technology used by or required to carry on the businesses of the Target
Companies (the "Information Technology"), to the extent and in the manner as
heretofore operated, is either owned or validly leased or licensed to the Target
Companies for a period until at least twelve months after the date of this
Agreement. No source codes or algorithms relating to any software owned or
exclusively used in the Era Business have been disclosed or otherwise made
available to third parties. Details of the hardware items and networking
equipment and all material agreements or arrangements relating to the
development, maintenance and support, security and disaster recovery of the
Information Technology are set out in Annex 7.3.8.

7.3.9 The Information Technology has, to the Seller's Best Knowledge, the
necessary capacity to fulfill the requirements of the Era Business. The Target
Companies have taken all reasonable measures customary for their business to
prevent unauthorized access to the Information Technology and/or impairment of
the Information Technology by computer viruses or similar programs. The Target
Companies make regularly and, to the Seller's Best Knowledge, sufficiently
backup files of the software, data and databases used by them and, to the
Seller's Best Knowledge, prevent such software, data and databases from third
parties' access.

7.4 Real Estate

7.4.1 Except as listed in Annex 7.4.1.a the Target Companies do not own real
estate or own or have any rights similar to real estate (hereinafter referred to
as the "Real Estate"). The copies attached as Annex 7.4.1.b completely and
correctly reflect the contents of the land register and similar registers for
the Real Estate. The land register completely and correctly reflects the legal
status with respect to the Real Estate; in particular, without limitation, no
charges, encumbrances or other legal impairments exist which have to be but are
not recorded in the land register. None of the recorded encumbrances does
negatively impair the operation of the Era Business or the use of the Real
Estate. Except as disclosed in Annex 7.4.1.a, the Target Companies hold valid
and unchallengeable title to real estate. Such real estate is not subject to any
restriction with respect to their transferability arising from private rights.
There are no Regulations or Transactions imposing any payment or other
obligation on any of the Target Companies with respect to the Real Estate. There
have not been any agreements on transfers, land register consents to enter or
cancel an entry or any other declarations made by any of the Target Companies
which, in order to be legally perfected, require registration in the land
register, or effect such registration, nor is any of the Target Companies under
any obligation to perform such Transactions or make such declarations.

7.4.2 Annex 7.4.2 contains a complete and correct list of all land and buildings
used by any of the Target Companies under legally valid and enforceable lease
agreements (hereinafter referred to as the "Leases"). Annex 7.4.2 also sets
forth the lessors' names and in each case a brief description of the premises
covered by the Leases, the rental payable thereunder and the term (including any
extensions available). To the Seller's Best Knowledge, the rentals of the Leases
are market standard. All obligations under any other terms of the Leases have
been fully, duly and timely performed and complied with, and the Leases have not
been cancelled, otherwise terminated or materially amended or modified within
the past four months prior to the date of this Agreement. In particular, the
consummation of the transactions contemplated herein will not give the
respective counterparty to the Leases any right to terminate the respective
Leases. There are no circumstances of any kind which would make it appear
reasonably likely that the Target Companies may not be able to continue the use
of the land and buildings listed in Annex 7.4.2 through the expiration of the
current term of the respective Leases.

7.4.3 Any land, buildings or Superstructures which are part of, on or comprising
the Real Estate or the Leases, are in useable condition for the purposes of
operating and carrying on of the Era Business to the extent and in the manner as
heretofore operated. With respect to such land, building and Superstructures,
all routine maintenance has been timely performed. There are no Regulations,
Transactions or other third party rights which limit or restrict the current use
of such land, building, Superstructures or the other Real Estate, and , to the
Seller's Best Knowledge, there exist no circumstances making any such future
limitations or restrictions reasonably likely.

7.5 Other Fixed Assets

7.5.1 All fixed assets (Anlagevermögen) used in the Era Business, whether or not
reflected in the 2004 Financial Statements or the June 2005 Financial
Statements, are legally and beneficially owned and lawfully possessed by the
Target Companies unless sold since July 1, 2005 in the ordinary course of
business. Such fixed assets are not charged or otherwise encumbered with third
party rights. Exempted from the two foregoing sentences are transfers for
security purposes (Sicherungsübereignungen), retention of title rights
(Eigentumsvorbehalte) or statutory liens (gesetzliche Pfandrechte) securing
liabilities incurred in the ordinary course of business by that Target Company
in the balance sheet of which such fixed assets are to be shown. Annex 7.5.1
completely and correctly lists all fixed assets legally and beneficially owned
and lawfully possessed by the Target Companies as of July 1, 2005. The fixed
assets of the Target Companies at Closing are sufficient to operate the Era
Business in the ordinary course of business consistent with past practice.

7.5.2 The fixed assets described in Section 7.5.1 are, to the Seller's Best
Knowledge, in useable condition for the purposes of operating and carrying on
the business of the Target Companies to the extent and in the manner as
heretofore operated. With respect to such fixed assets, all routine maintenance
has been timely performed.

7.6 Current Assets

7.6.1 All current assets (Umlaufvermögen), whether or not reflected in the 2004
Financial Statements or the June 2005 Financial Statements, are legally and
beneficially owned and lawfully possessed by the Target Companies unless, since
September 1, 2005, sold in the ordinary course of business. Such current assets
are not charged or otherwise encumbered with third party rights. Exempted from
the two foregoing sentences are transfers for security purposes
(Sicherungsübereignungen), retention of title rights (Eigentumsvorbehalte) or
statutory liens (gesetzliche Pfandrechte) securing liabilities incurred in the
ordinary course of business by the Target Companies in the balance sheet of
which such fixed assets are to be shown.

7.6.2 All the stock and inventory of the Target Companies including work in
progress (Vorräte an fertigen und unfertigen Erzeugnissen) are within
specifications, free from defect in material, design and workmanship and of
merchantable quality and also satisfy any representations and warranties given
to the Target Companies' customers. Except as described in Annex 7.6.2, there
are no obsolete or slow moving inventories. Slow moving inventories have been
written off in accordance with Purchasers' valuation policy as described in
Annex 6.6(1). All orders existing on the Closing Date have been or will have
been accepted at price levels equal to or above the official price list of the
relevant Target Company attached hereto as Annex 7.6.2 or, where not included in
the price list, for the prices set out in Annex 7.6.2 and are not subject to any
unpaid commissions, fees or other similar charges other than those listed in
Annex 7.6.2. The stock and inventory of the Target Companies at Closing is
sufficient to operate the Era Business in the ordinary course consistent with
past practice.

7.7 Customers, Suppliers and Distributors

Annex 7.7.a

contains a complete and correct list of the 20 largest customers and the 20
largest suppliers of the Target Companies, as measured by the business volume
for the current fiscal year. Annex 7.7.b contains, to the Seller's Best
Knowledge, a complete and correct list of suppliers for certain goods and
services (except for utilities, mail and telecommunication services), which
cannot be substituted by an alternative source of supply by the Target Companies
at any time (jederzeit) and without significant financial or other additional
expenses or a loss in quality of the products, indicating in each case the
business volume as to the respective products/services for the current fiscal
year. There are, to the Seller's Best Knowledge, no circumstances making it
reasonably likely that any of these customers or suppliers will materially
reduce the volume of its previous commercial activity with the Target Companies.
Within the past two years prior to the date of this Agreement there has been no
substantial change (apart from usual price changes) in the basis or terms on
which any such customer or supplier has been prepared to enter into agreements
with the Target Companies, and, to the Seller's Best Knowledge, no such change
is expected. Annex 7.7.c contains a complete and correct list of all
distributors of the Target Companies. Except as disclosed in Annex 7.7.d, none
of the distributors are sales agents (Handelsvertreter) or comparable
representatives of the Target Companies. The consummation of the transactions
contemplated under this Agreement will not (and will not give any customer,
supplier or distributor listed in Annexes 7.7.a through 7.7.c a right to)
terminate or modify any rights of, or accelerate or augment any obligation of
the Target Companies under any of the agreements. The transactions contemplated
under this Agreement are not subject any consent requirement in favour of any of
the customers, suppliers or distributors.



7.8 Bank Accounts

Annex 7.8

contains a complete and correct list of all bank accounts of the Target
Companies and the respective authorized signatories.



7.9 Insurances

7.9.1 Annex 7.9.1 contains a complete and correct list of all insurances taken
out by, or for the benefit of, the Target Companies, their assets, business
operations, managing directors or employees (showing as to each policy
(Versicherungsschein) or binder (Deckungsbestätigung) the carrier, policy
number, coverage limits, expiration dates, annual premiums and a general
description of the type of coverage provided). Such insurances cover all risks
required by law to be covered (Pflichtversicherungen) as well as, to the
Seller's Best Knowledge, on a usual scale, all risks usually covered by
companies engaged in similar industry sectors as, and of a comparable size to,
the Target Companies. In particular, without limitation, the Real Estate, the
Leases and the Superstructures are insured against all customary risks such as
fire, flood, storm and burglary. All insurance contracts are valid, subsisting
and enforceable on part of the Target Companies, and there have not been any
material amendments or modifications to such insurance contracts within the past
6 months prior to the date of this Agreement. Both the respective policy holder
and, to the Seller's Best Knowledge, the insurer have timely, duly and
completely fulfilled all their obligations under the respective insurance
policies.

7.9.2 Annex 7.9.2 contains a complete and correct list of events occurred since
2002 which entitled or entitle the Seller or any of the Target Companies to any
insurance benefits from the insurances listed in Annex 7.9.1, or due to which
such benefits have actually been claimed.

7.10 Material Agreements

7.10.1 Annex 7.10.1 contains a complete and -- with respect to all details
included therein -- correct list of all material agreements (Verträge von
grundlegender Bedeutung) (whether express or implied and whether entered into in
writing or orally, in each case as amended) the Target Companies are party to
and which have not yet been fully performed -- Including any secondary,
accessory, contingent or future obligations -- by all parties to these
agreements (hereinafter collectively referred to as the "Material Agreements"
and each of them as a "Material Agreement"), organized by reference to the
categories indicated below and falling within one or more of such categories.
Each Material Agreement is listed in the appropriate category or categories,
including details specifying the respective counterparties, material obligations
and considerations (in particular, without limitation, with respect to payment
obligations), term and period of notice:

(1) agreements relating to the acquisition, sale or encumbrance of real estate
or rights similar to real estate;

(2) agreements relating to the acquisition or sale of fixed assets, with a value
of EUR 25,000 or more in the individual case, and agreements relating to the
acquisition or sale of enterprises, businesses or parts thereof;

(3) loan or other credit agreements entered into by a Target Company as lender
or borrower (except for customary extensions of payment periods for receivables
or payables granted or received in the ordinary course of business) as well as
factoring agreements;

(4) guarantees, personal guarantees (Bürgschaften), assumption of debt
(Schuldübernahme, Schuldbeitritt), comfort letters or similar legal instruments
of any kind issued by the Target Companies;

(5) joint venture, consortium, cooperation or similar agreements with third
parties as well as any agreements which may have a restrictive impact on
competition;

(6) agreements or obligations which have been entered into or incurred outside
the ordinary course of business;

(7) agreements between and among Target Companies; agreements between Target
Companies on the one hand and the Seller and/or their Affiliated Companies or
Seller's Guarantors or their spouses or relatives on the other hand;

(8) employment agreements, service agreements or agreements with advisors or
consultants providing for an annual remuneration of EUR 25,000 or more in the
individual case;

(9) customer agreements having an annual value of more than EUR 50,000;

(10) other agreements and obligations which (i) impose annual payments of EUR
50,000 or more in the individual case on the respective Target Company, (ii) is
not cancellable by the respective Target Company without penalty or liability
within sixty days, (iii) contains a covenant not to compete, or (iv) are
otherwise of material relevance.

The Material Agreements are completely and -- with respect to all details
included therein -- correctly detailed in Annex 7.10.1 even if such agreements
have been fully performed by all parties to such agreements, but have been
entered into only after June 30, 2005.

7.10.2 All Material Agreements are valid, legally binding and enforceable and
entered into at arm's length terms. Since the date of this Agreement, none of
the Material Agreements has been terminated or materially amended; in addition,
none of the Target Companies has given or received any notice of ordinary or
extraordinary termination to or from any counterparty with respect to any
Material Agreement. To the Seller's Best Knowledge, no Material Agreement is
about to be given notice, terminated or materially amended within the next six
months. The consummation of the transactions contemplated under this Agreement
will not (and will not give any party to a Material Agreement a right to)
terminate or modify any rights of, or accelerate or augment any obligation of
the Target Companies under any of the Material Agreements.

7.10.3 None of the Target Companies or, to the Seller's Best Knowledge, any
counterparty to any Material Agreement has been, within the past year prior to
the date of this Agreement, or is currently, in breach of any material
obligation under any Material Agreement. In particular, without limitation,
neither any of the Target Companies nor any counterparty to any Material
Agreement is in default with any material obligation under any Material
Agreement.

7.11 Labor Matters; Powers of Attorney

7.11.1 Annex 7.11.1.a contains, with respect to all details, a complete and
correct list of all managing directors (Geschäftsführer), members of supervisory
or similar corporate bodies and employees (including apprentices and part-time
employees) of the Target Companies, including relevant information on the
respective position/occupation, gross annual salary, gross annual remuneration
including bonuses or other incentives. Employees enjoying specific dismissal
protection are indicated specifying the legal basis of such dismissal protection
(such as maternity/paternity leave or severe disability). Copies of all standard
employment agreements used for the employees of the Target Companies are
included in Annex 7.11.1.b.

7.11.2 Annex 7.11.2 contains complete and correct copies of all individual
employment or service agreements, each in their current version, for (i) any
managing director or similar executive bodies, and (ii) any employee whose gross
annual remuneration exceeds EUR 75,000 of any of the Target Companies (excluding
employment or service agreements to be terminated (beendet) prior to or on the
Closing Date pursuant to this Agreement).

7.11.3 The Target Companies have in all material respects duly and timely
fulfilled all payment and other obligations vis-à-vis their respective employees
including managing directors, independent contractors or similar executives.
Small scale employees (geringfügig Beschäftigte) do, to the Seller's Best
Knowledge, not have income leading to social security liabilities
(Sozialversicherungspflicht). Unless otherwise stated in this Agreement, no
claim for wrongful dismissal (Kündigungsschutzklage) is pending or will, to the
Seller's Best Knowledge, be filed. All short-term employment agreements
(befristete Arbeitsverhältnisse) were entered into in compliance with applicable
law.

7.11.4 All (oral, implied or written) service, employment and other agreements
between the managing directors and Prokuristen listed in Annex 4.7.2(11), except
those terminated in accordance with any stipulation of this Agreement, who shall
not transfer to the Purchasers by the transaction contemplated in this Agreement
have been validly and bindingly cancelled. Except for the managing directors and
Prokuristen listed in Annex 4.7.2(11), there no employees who shall not transfer
to the Purchasers by the transactions contemplated in this Agreement.

7.11.5 Since 2002, there have been no strikes, walkouts or other similar labor
disputes with respect to any of the Target Companies.

7.11.6 Other than statutory pension rights (Gesetzliche Rentenversicherung) and
those pension rights listed in Annex 7.11.6, no pension or retirement schemes or
similar commitments or arrangements with any managing directors, similar
executives or employees exist or have been made or promised by any of the Target
Companies. Except as listed in Annex 7.11.6 no bonuses other incentives, company
cars, insurances or special benefits are granted by any of the Target Companies.
None of the Tunisian Era Companies has agreed to provide any benefit (including
retirement benefits) to any employee, former employee or "mandataire social" and
no "mandataire social" of any Tunisian Era Company benefits from any specific
advantage (whether financially or otherwise) beyond provisions of Tunisian
company law and regulations applicable to the conditions of the "revocation" of
such "mandataire social". None of the Tunisian Era Companies have entered into
employment agreements allowing any employee to benefit, in case of termination
or resignation, from (i) indemnities or severance pay in excess of a one month's
salary in addition to any amount due by virtue of the applicable regulatory and
legal provisions or (ii) any "préavis" period which would extend beyond the
applicable collective bargaining and legal provisions.

7.11.7. Except as disclosed in Annex 7.11.7 the Target Companies are not party
to works agreements (Betriebsvereinbarungen), other agreements with employee
representatives or are bound by collective bargaining agreements
(Tarifverträge).

7.11.8. To the Seller's Best Knowledge, there are no current or imminent
reimbursement proceedings under Sec. 128 AFG or Sec. 147a SGB III.

7.11.9 No powers of attorney to sign or to represent any of the Target Companies
have been issued to persons, companies or third parties, and are presently in
force other than those registered in the respective Commercial Registers or
those listed in Annex 7.11.9.

7.12 Taxes

7.12.1 No Tax as defined in Section 10.1.3 will be levied on any of the Target
Companies with respect to Events as defined in Section 10.1.1 taking place or
having taken place prior to or at the Closing Date. The Seller agrees to settle
and pay any Tax Liability for any such periods whether due or payable prior to,
at or after the Closing Date. To the extent that any Tax Liability for such
periods is due after the Closing Date and the Tax Liability needs to
apportioned, the Seller agrees to (i) cooperate with the Purchasers to
reasonably determine the apportioned Tax Liability incurred by the Sellers prior
to and including the Closing Date and (ii) promptly settle such Tax Liability on
or before the applicable due date.

7.12.2 All Target Companies have filed all Tax returns required to be filed and
have filed them when due. All Tax returns filed under applicable laws and
Regulations by or on behalf of the Target Companies were in all respects true,
complete and correct. The Target Companies have paid all Taxes due within the
time and in the manner prescribed by law, whether or not shown on such returns.

7.12.3 All Target Companies have complied in all material respects with all
applicable laws, rules and Regulations relating to the payment and withholding
of Taxes or similar provisions under any applicable laws (foreign or domestic)
and have, within the time and in the manner prescribed by law, withheld from
employee wages and paid over to the proper governmental authorities all amounts
required to be so withheld and paid over under all applicable laws.

7.12.4 All Target Companies have established (on their books, records and
accounts) reserves and accruals that are adequate for the payment of any Taxes
incurred, but not yet due and payable. None of the Target Companies have any
liability for unpaid Taxes which have not been accrued for or reserved on the
Target Companies' books and records and accounts as of June 30, 2005, whether
asserted or unasserted, contingent or otherwise except for a potential turnover
tax for the purchase of the real estate in Tunisia as disclosed in Annex
10.2(2). Notwithstanding the foregoing, the Seller agrees to settle any Tax
Liability incurred prior to or at the Closing Date, regardless of when such Tax
Liability is due and payable.

7.12.5 There are no tax grouping agreements (Organschaftsverträge) in place at
the Closing Date in respect of any of the Target Companies nor have any been in
place during the six years prior to the Closing Date, except for a turnover tax
grouping agreement between the Seller, Era GmbH and Era Elektrotechnik which was
terminated with effect on January 1, 2005. There is no dispute or disagreement
outstanding nor at the date of this Agreement does any of the Target Companies
contemplate commencing any dispute or disagreement with any revenue or Tax
Authority regarding a liability or potential liability to any Tax (including in
penalties or interest) or recovery from any of the Target Companies or regarding
the availability of any relief from Tax and there are no circumstances which
make it likely that any such dispute or disagreement will commence.

7.12.6 No assessments or written notices of deficiency have been received by the
Target Companies (nor, to the Seller's Best Knowledge, are any threatened) with
respect to any Tax returns which the Target Companies have filed with respect to
taxable periods ended on or before the Closing Date.

7.12.7 There are no liens (Pfand- oder Zurückbehaltungsrechte) for Taxes (other
than for current Taxes not yet due and payable) upon the assets of the Target
Companies.

7.12.8 Currently, there is an official tax audit in progress at Era PowerTrain
and Era Elektrotechnik. As for the other Target Companies, no tax audit or other
examination of any Tax return of the Target Companies is presently in progress,
nor has any other Target Company been notified in writing of, nor has there
been, any request for such an audit or other examination by any Tax Authority
with respect to any taxable period of the Target Companies ending on or prior to
the Closing Date. All Tax Liabilities or assessments resulting from an audit or
other examination by any Tax Authority of any Tax return of the Target Companies
ending on or prior to the Closing Date will be fully paid or settled by the
Seller.

7.12.9 The Target Companies have not executed any waiver of any statute of
limitations on or extended the period for the assessment or collection of any
Tax. No Target Company is a party to any Tax Sharing Agreement or arrangement,
written or oral.

7.12.10 There are no rulings, requests for rulings or closing agreements with
any Tax Authority which could affect the Taxes of the Target Companies for any
period after the Closing Date.

7.12.11 The Target Companies are resident in the respective jurisdictions in
which they have their registered offices and none of the Target Companies has a
permanent establishment or branch as defined by Tax Laws or Regulations outside
of its jurisdiction of residence.

7.12.12 Any Event undertaken by the Target Companies has been correctly
accounted for and Tax duly and timely paid in accordance with applicable Laws
and Regulations, and all necessary, customary or disclosed governmental
approvals have been obtained.

7.12.13 All Transactions to which any or all of the Target Companies are parties
consummated in the period up to the Closing Date have been conducted on the
basis of arm's length terms, as defined by, and in compliance with applicable
Laws and Regulations. The Target Companies have executed and retained written
agreements and supporting documentation for all material or recurring
inter-company transactions, including but not limited to management charges,
royalty payments, and buy/sell activity, and have maintained contemporaneous
documentation in compliance with all applicable transfer pricing Laws and
Regulations.

7.12.14 None of the Target Companies has any liability to Tax in respect of any
income, profits or gains which it has been deemed for the purposes of any Tax
legislation to have earned, accrued or received but which it has not actually
earned, accrued or received or which can be imputed pursuant to controlled
foreign company or similar legislation of any jurisdiction.

7.12.15 The Target Companies have timely made all claims necessary to obtain
relief from double Tax under any relevant bilateral convention relating to
double taxation in respect of income, profits or gains or payments accrued in
their accounts or earned, received or made prior to the Closing Date.

7.12.16 Each Target Company has preserved and retained in its possession, and
will continue to do so through the applicable statute of limitations plus 60
days, the following:

(i) to the extent required by law, complete and accurate records relating to its
Tax affairs (including but not limited to VAT records, stamp duty records and
records related to transfer pricing); and

(ii) sufficient records relating to past events to calculate the profit, gain,
loss, debit, credit, balancing charge or balancing allowance (all for Tax
purposes) which would arise on any disposal or on the realization of any assets
(including intangible fixed assets) owned or acquired prior to the Closing Date.

7.12.17 None of the Target Companies have received any tax incentive or other
subsidy by a governmental body or other third party other than as is available
to all companies similarly situated; except for possible limitations related to
domestic sales in Tunisia, there are no conditions or restrictions which
continue to exist relative to the usage, conduct, transferability or disposal of
the business or business assets. Each Target Company entitled to receive a tax
incentive, benefit, or other subsidy by a governmental body or other third party
has properly obtained the appropriate clearances, consents, licenses, and
permits and all information supplied to the appropriate Tax authority in
connection with such clearance, consent, license, and permit was complete and
accurate in all material respects; and any transaction for which such clearance,
consent, license, and permit was obtained has been carried out only in
accordance with the terms thereof and the application on which the clearance,
consent, license, or permit was based.

7.13 Public Grants

Except as disclosed in Annex 7.13 the Target Companies have not been granted any
public subsidies, allowances, aids and other public grants, in particular,
without limitation, within the meaning of Article 87 of the EC Treaty
(hereinafter collectively referred to as the "Public Grants") within the past
three years prior to the date of this Agreement, specifying the type, amount and
material terms of granting of the Public Grants. To the Seller's Best Knowledge,
the Target Companies have applied for, received and used all Public Grants only
in accordance with applicable Regulations.

7.14 Legal Proceedings

Except as disclosed in Annex 7.14.a, there are no judicial, arbitration or
administrative litigations or other proceedings initiated, pending, or, to the
Seller's Best Knowledge, threatening or intended to which any of the Target
Companies is, directly or indirectly, a party or which may otherwise result in
an obligation or liability of (including, without limitation, a right of
recourse of any third party against) any of the Target Companies. Within the
past two years prior to the date of this Agreement, no proceedings other than
those disclosed in Annex 7.14.b have been completed or settled. The aforesaid
shall apply also to any judicial, arbitration or administrative litigations or
other proceedings against managing directors or employees of Target Companies
arising from or in connection with their employment with the Target Companies.
However, proceedings with respect to monetary claims concerning deliveries and
services not exceeding EUR 30,000 in the individual case shall not be included
in Annexes 7.14.a and 7.14.b. The information contained in Annexes 7.14.a and
7.14.b with respect to the parties to and the nature, underlying facts, amount
in dispute and status of the proceedings listed therein is complete and correct.

7.15 Claims

None of the Target Companies has manufactured, sold, distributed or otherwise
delivered for the use of third parties, any product or service or -- in relation
to the Era Business -- otherwise acted or failed to act in a manner which could
give rise to liabilities or other obligations under product liability, warranty
or any other claims, and no such liabilities or other obligations exist. Except
as disclosed in Annex 7.15, during a period of three years ended June 30, 2005
and from July 1, 2005 until the Closing Date no third party has asserted
(geltend gemacht) or noted a possible assertion (Geltendmachung) of any claim
against any of the Target Companies based on product liability, warranty or any
other legal cause arising from or in connection with the design, manufacturing,
sale, distribution or other delivery of any product or service or any other
action or failed action related to the Era Business by the Target Companies.

7.16 Licenses, Concessions and Permits; Competition

7.16.1 The Target Companies have, to the Seller's Best Knowledge, always
obtained all necessary licenses, concessions and permits of any kind required
for the construction and operation of all buildings, installations and other
facilities currently or previously used by any of the Target Companies as well
as for all other aspects of the conduct and continuation of their present or
previous business operations. To the Seller's Best Knowledge, such buildings,
installations, facilities and business operations have been established and
conducted in accordance with such licenses, concessions and permits. None of
these licenses, concessions and permits with respect to the current buildings,
installations, facilities and business operations has been or is about to be
revoked, suspended, annulled, modified or restricted as a whole or in part, and
there are, to the Seller's Best Knowledge, no circumstances which would justify
such revocation, suspension, annulment, modification or restriction in the
future.

7.16.2 None of the Target Companies is subject to any contractual
non-competition clauses or any other contractual restrictions of competition,
whether contractually or otherwise. There are no pending or, to the Seller's
Best Knowledge, threatened in writing proceedings or investigations regarding
unfair competition practices of any of the Target Companies and all agreements,
practices and alike are, to the Seller's Best Knowledge, in accordance with all
applicable competition laws and have been notified to the relevant competition
authorities when so required.

7.17 Compliance with Regulations; Political Contributions

7.17.1 The Target Companies are, and have always been, and the Era Business is
and has always been conducted in full compliance with all material provisions of
applicable Regulations (including with respect to environmental protection,
product safety and occupational health and safety). To the Seller's Best
Knowledge, neither the present operation of the Era Business nor any product or
service manufactured, sold, distributed or delivered by them contravene or
violate any applicable Regulations.

7.17.2 During the past five years, none of the Target Companies or other persons
acting on their behalf has (i) except for lawful political contributions in the
regular and ordinary course of business consistent with past practice, made any
payment to any official, employee or agent (domestic or foreign) of any
governmental entity to wrongfully induce the recipient or recipient's employer
to do business with, grant favorable treatment to, or compromise or forego any
claim by or against any of the Target Companies, or (ii) made any significant
payment or conferred any significant benefit which, the Seller in their
reasonable business judgment considers or reasonably should consider to be
improper.

7.18 Conduct of Business

Except as disclosed in Annex 7.18, from June 30, 2005 through the date of this
Agreement, the operations of the Era Business have been conducted exclusively in
the ordinary course of business, with the standard of care of a prudent merchant
and consistent with prior practice. In particular, without limitation, none of
the Target Companies has

(1) incurred any obligation or liability, absolute, accrued, to be accrued,
contingent or otherwise, whether due or to become due, exceeding the amount of
EUR 50,000 in the individual case, except current trade payables in connection
with the purchase of goods or services in the ordinary course of business and
consistent with its prior practice;

(2) mortgaged, pledged, transferred or assigned for security purposes or
subjected to liens, charges or any other encumbrances any of its tangible or
intangible assets -- whether to be shown in the balance sheet or not --, in each
case except as in accordance with the ordinary course of business and consistent
with its prior practice;

(3) sold, transferred, agreed to transfer, leased to others or otherwise
disposed of, acquired or agreed to acquire any of its tangible or intangible
assets exceeding the amount of EUR 10,000 in the individual case -- whether to
be shown in the balance sheet or not --, except for inventory acquired or sold
in the ordinary course of business and consistent with its prior practice, or
cancelled or settled any debt or claim, or waived or released any right
exceeding the amount of EUR 50,000;

(4) made any change in the rate of salaries, bonuses or other incentives payable
to, or paid or agreed or promised to pay, conditionally or otherwise, any bonus,
extra compensation, pension or severance pay to, any managing director, similar
executive, employee, advisor or distributor of any of the Target Companies;

(5) made or agreed to make, any capital expenditures with respect to fixed
assets in excess of an aggregate of EUR 50,000 (the Target Companies made,
however, all capital expenditures on fixed assets at least in a manner and at a
time consistent with its prior practice);

(6) failed to maintain its inventory and supplies in a manner consistent with
its prior practice;

(7) made any material change in its research and development, manufacturing,
purchasing, selling, pricing, marketing or personnel practices;

(8) entered into Transactions other than in the ordinary course of business.

Furthermore, there have been, since June 30, 2005, no Material Adverse Changes
with respect to the Target Companies or the Era Business.

7.19 Continuation of Business

Except for the services provided under the IT Services Agreement Hungary
(Section 4.8.2(6)), there are no inter-company services, supplies of goods etc.
between the Seller, Mr. Aichele, Mr. Aichele's spouse, Mrs. Christl
Aichele-Schnabel, or the Seller's Group on the one hand and any of the Target
Companies on the other hand which are required to continue to operate the Era
Business after the Closing Date in the form as it was operated in the year
immediately preceding the date of this Agreement.

7.20 No Brokerage etc.

None of the Target Companies is under any obligation to pay any brokerage,
finder's fee, commission, advisors' fee, bonus, extra compensation, severance
payment or other incentive to any third party (including, without limitation,
supervisory board members, managing directors and employees of the Target
Companies) in relation to the execution or consummation of the transactions
contemplated hereunder.

7.21 Accuracy of Information

The last version of all information supplied to the Purchasers and their
advisors by the Seller, the Seller's Guarantor, Dr. Baumgartner or any Target
Company prior to the date of this Agreement is complete and correct. Any facts
positively known by the Seller, Mr. Aichele and Dr. Baumgartner relating to the
Group Shares and the Era Business, which a prudent merchant would in his
reasonable judgment consider important in order to be able to properly evaluate
the chances and risks involved in the acquisition of the Era Business, have been
fully disclosed to the Purchasers and Purchasers' advisors. At the date of this
Agreement, there are no material facts or circumstances which in the future
could constitute a Material Adverse Change, except for general developments of
the economy or the market situation, and which are not disclosed in this
Agreement or have otherwise been disclosed to the Purchasers or the Purchasers'
advisors in writing prior to the date of this Agreement.

7.22 Guarantees regarding Canadian and Chinese Era Assets

The statements set forth in the Guarantees in Section 7.1 through 7.21 are
mutatis mutandis also complete and correct with regard to the Chinese Era Assets
listed in Annex 4.7.2(4) and the Canadian Era Assets listed in Annex 4.7.2(3) as
well as with regard to the respective transferors of such assets, i.e. era
advanced electrics (Suzhou) Ltd. (China) and Transera Electronics Inc. (Canada),
respectively.

If and to the extent the Guarantee in this Section 7.22 is incomplete or
incorrect, the provisions contained in Sections 8 and 12 shall apply mutatis
mutandis, in particular, the Seller shall put the Purchasers and/or (in the
Purchasers' absolute discretion) any of the Target Companies and/or (in the
Purchasers' absolute discretion) the respective purchasers of the Chinese Era
Assets or the Canadian Era Assets, namely (if not decided otherwise by the
Purchasers) LK Products (Suzhou) Telecommunication Components Co., Ltd, China,
and Pulse Canada Limited, Canada, respectively, in the position described in
Section 8.1.1 or compensate and pay damages to such companies as described in
Sections 8.1.2 and 8.1.3.

7.23 Seller's Best Knowledge

If and to the extent that any of the Guarantees in this Section 7 is made to the
"Seller's Best Knowledge", the Seller shall be deemed to have such knowledge
whenever any member of the board of management or the supervisory board of the
Seller or of Seller's general partner (Komplementär), in particular Mr. Aichele
and Dr. Baumgartner, had actual knowledge (positive Kenntnis) or negligently
failed to have such knowledge (fahrlässige Unkenntnis) by, e.g., having failed
to duly inquire

any managing director or "Prokurist" of the Seller or of any of the Target
Companies or,

(ii) with regard to the Guarantee contained in Section 7.22, a managing director
of era advanced electrics (Suzhou) Ltd. (China) or Transera Electronics Inc.
(Canada), respectively,

and, in case of both (i) and (ii), irrespectively of whether or not his/her
competence or authority is limited to any division, department or branch, or

(iii) any individual who acts or has acted for the Seller or any of the Target
Companies or, with regard to the Guarantee contained in Section 7.22, for era
advanced electrics (Suzhou) Ltd. (China) or Transera Electronics Inc. (Canada),
in an advisory function in connection with the preparation, negotiation or
execution of this Agreement or the transactions contemplated hereunder
(including, without limitation, any attorneys-at-law, tax advisors, management
consultants, accountants and technical and environmental advisors).

7.24 No Double Counting

If and to the extent damages suffered or incurred by any of the Purchasers or a
Target Company as the result of a breach of the Guarantees are duplicative (e.g.
if a breach of the Guarantee has resulted in damages of a Target Company and in
damages of a Purchaser in the form of a corresponding reduction of the value of
Purchasers' equity interests in such Target Company), such damages shall not be
recoverable more than once.

7.25 Determination of Correctness and Completeness of Guarantees

For the avoidance of doubt and notwithstanding Section 21.1, the correctness and
completeness of a Guarantee made under this Section 7 shall, in each case, be
determined by the laws applicable to the respective statement made in the
Guarantee.



Section 8
Remedies

8.1 Restitution in Kind; Damages

8.1.1 If and to the extent any of the Guarantees set forth in Section 7 is
incomplete or incorrect, the Seller shall put the Purchasers and/or (in the
Purchasers' absolute discretion) any of the Target Companies, within a period of
25 Business Days of written notice by Purchaser 1 (on behalf of the Purchasers)
of such breach of Guarantee, in such position as the respective Purchaser or any
of the Target Companies (as the case may be) would have been in had the
Guarantee given by the Seller been complete and correct (restitution in kind;
Naturalrestitution). To the extent that such breach of Guarantee consists in the
existence of a liability, the Purchasers' right to demand restitution in kind
shall include the right to demand full indemnity (Freistellung) with respect to
such Guarantee.

8.1.2 If and to the extent restitution in kind as contemplated in Section 8.1.1
is impossible or insufficient to fully compensate the Purchasers, the Seller
shall pay monetary damages (Schadenersatz in Geld) to the Purchasers (and/or, in
the Purchasers' absolute discretion, to any of the Target Companies). If
restitution in kind is fully impossible, such monetary damages shall substitute
the restitution in kind; otherwise, monetary damages may be claimed by the
Purchasers in addition to restitution in kind.

8.1.3 If and to the extent that the Seller fails to provide restitution in kind
within the period set forth in Section 8.1.1, the Purchasers shall, in their
absolute discretion, in whole or in part and in lieu of their right to demand
restitution in kind, have the right to demand that the Seller shall pay monetary
damages to the Purchasers (and/or, in the Purchasers' absolute discretion, to
any of the Target Companies) in such amount as would be necessary to effect the
restitution in kind. Until the Seller has fully performed, the Purchasers may
freely modify their claim and, for example, change the claim from restitution in
kind to monetary damages.

8.1.4 Any claims of the Purchasers under this Section 8 are collectively
referred to as "Guarantee Claims", and each of them as a "Guarantee Claim". The
restrictions contained in this Section 8 do apply to the Guarantee Claims only,
not to any other claim under this Agreement, in particular not to claims under
Sections 9 through 11.

8.1.5. Unless otherwise stipulated in this Agreement, the Purchasers shall not
be joint and several creditors (Gesamtgläubiger) with respect of rights and
claims to which they are entitled under this Agreement. Nevertheless, the Seller
shall be entitled to pay to Purchaser 1 with the effect of discharging its
obligation (Zahlung mit befreiender Wirkung according to Section 362 para. 2
German Civil Code). In any case, Section 429 German Civil Code shall not apply.
The Seller shall at all times maintain Mr. Aichele as representative with regard
to any and all actions, notices or declarations stipulated herein or permitted
hereunder ("Seller's Representative"). Where this Agreement provides for actions
or declarations by or to the Seller, these actions or declarations may be made
by or to the Seller's Representative on behalf of the Seller. This does not
exclude the Purchasers from addressing any actions of declarations to any other
competent Seller's representative (e.g. managing director).

8.2 Exclusion of further Remedies

The Parties agree that the Guarantee Claims supersede and replace any statutory
purchaser's rights, warranties or guaranties under applicable law, and that the
remedies for breach of Guarantees provided for in this Agreement shall be the
exclusive remedies available to the Purchasers or the Target Companies. For the
avoidance of doubt, (i) the right of the Purchasers to withdraw from
(zurücktreten) this Agreement or to require the unwinding of the transactions
contemplated therein (e.g. by way of großer Schadenersatz or Schadenersatz statt
der Leistung); (ii) the claim for reduction of purchase price (Minderung); (iii)
the claim for breach of pre-contractual obligations (culpa in contrahendo),
Sections 241 para. 2, 311 para. 2 and para. 3 German Civil Code (BGB); and (iv)
the claim for frustration of contract (Störung der Geschäftsgrundlage) pursuant
to Section 313 German Civil Code, shall be excluded to the extent covered by the
statements in the Guarantees of Section 7, save for any remedies of the
Purchaser in the event of willful deceit (arglistige Täuschung) or intentional
breach of contract (vorsätzliche Vertragsverletzung).

8.3 De Minimis

The Purchasers shall not be entitled to assert Guarantee Claims against the
Seller if the aggregate amount of all Guarantee Claims does not exceed
EUR 75,000 (the "De Minimis Claims"). In case the aggregate amount of all
Guarantee Claims exceeds the De Minimis Claims, the Seller's liability shall
cover this aggregate amount (including the De Minimis Claims). The De Minimis
Claims shall not apply to any Guarantee Claims of the Purchasers under the
Guarantees stipulated in Sections 7.1.1 through 7.1.4, 7.1.10 and 7.15 or
arising from a breach of the Guarantees based on fraud, willful deceit
(arglistige Täuschung), willful or intentional misconduct (Vorsatz) or gross
negligence by the Seller, Mr. Aichele or any individual who acts or has acted
for the Seller or any of the Target Companies or, with regard to the Guarantee
contained in Section 7.22, for era advanced electrics (Suzhou) Ltd. (China) or
Transera Electronics Inc. (Canada), in connection with the preparation,
negotiation or execution of this Agreement or the transactions contemplated
hereunder (including, without limitation, any attorneys-at-law, tax advisors,
management consultants, accountants and technical and environmental advisors).

8.4 Cap

The aggregate liability of the Seller under the Guarantee Claims shall not
exceed EUR 15,000,000 (hereinafter referred to as the "Liability Cap"). The
Liability Cap does not apply to any Guarantee Claims of the Purchasers under the
Guarantees stipulated in Sections 7.1.1 through 7.1.4, 7.1.10 and 7.15 or
arising from a breach of the Guarantees based on fraud, willful deceit
(arglistige Täuschung), willful or intentional misconduct (Vorsatz) or gross
negligence on behalf of the Seller or Mr. Aichele or any individual who acts or
has acted for the Seller or any of the Target Companies or, with regard to the
Guarantee contained in Section 7.22, for era advanced electrics (Suzhou) Ltd.
(China) or Transera Electronics Inc. (Canada), in connection with the
preparation, negotiation or execution of this Agreement or the transactions
contemplated hereunder (including, without limitation, any attorneys-at-law, tax
advisors, management consultants, accountants and technical and environmental
advisors).

8.5 General Exclusions and Limitations of Seller's Liability

Without prejudice to other exclusions or limitations set forth in this
Agreement, the Purchasers shall not have a claim under Sections 7 -- 11, if and
to the extent that the damages, taxes or environmental liabilities are the
result of a failure by one of the Purchasers or the Target Companies of their
obligation to avoid or mitigate damages after the Closing Date (Section 254
German Civil Code).

8.6 Duties to Inform; Breach Notice

Purchaser 1 (on behalf of the Purchasers) shall inform the Seller without undue
delay, at the latest within thirty Business Days, if any third party (including,
without limitation, a public authority) sues, or otherwise brings any judicial
action against any of the Purchasers if and to the extent the Purchasers would
have any Guarantee Claim against the Seller in the event of unsuccessfulness in
such lawsuit or action. If, after the Closing Date, the Purchasers become aware
of any circumstances which indicate that there has been a breach of the
Guarantees, Purchaser 1 (on behalf of the Purchasers) shall give Seller written
notice within thirty Business Days (the "Breach Notice"). The Breach Notice
should state the nature of the breach of Guarantees and the amount of damages
resulting from the breach if and to the extent that such damages can with
reasonable effort be determined at the time the Breach Notice is given.

Any Guarantee Claim of the Purchasers shall, subject to Section 254 German Civil
Code, remain unaffected by any violation of the duty to inform or to give the
Breach Notice.



Section 9
Environmental Indemnity

9.1 Definitions

For the purposes of this Agreement, the following definitions shall apply:

9.1.1 "Environment" shall mean the air (including, without limitation, the air
within buildings and other natural or manmade structures whether above or below
ground), water (including, without limitation, surface and ground water and
water within pipes, drains or sewers) and land (including, without limitation,
the soil, sub-soil, sediment or other terrestrial material).

9.1.2 "Superstructures" shall mean any buildings and aboveground or subterranean
constructions whether closely connected with any land or whether part of such
land.

9.1.3 "Relevant Areas" shall mean any land and Superstructures previously or
currently, legally or beneficially owned, occupied or used by Target Companies.

9.1.4 "Environmental Laws" shall mean any Regulations and Transactions relating
to the protection of the environment (whether overall or of certain elements) or
otherwise concerning the environment, including, without limitation, laws
concerning the respective interests of neighbors (Nachbarrecht).

9.1.5 "Environmental Contamination" shall mean

any condition or circumstance in connection with Relevant Areas existing or
originating (or any event or occurrence) at any time prior to the Closing Date
to the extent they cause, could cause or have caused any contamination,
pollution or impairment of or harm or damage to any such Relevant Areas, other
land or Superstructures, movable property or the Environment;

any ammunition or parts thereof located on Relevant Areas (aboveground or
subterranean) at the date of this Agreement or the Closing Date;

any action or omission of persons previously or currently employed by the Target
Companies entailing any liability or responsibility on part of the Target
Companies under Environmental Laws.

9.1.6 "Remediation Work" (Sanierung) shall mean any inspections, investigations,
assessments, audits and recovery works (including additional expenses for
disposals), sampling or monitoring and any works (including the installation,
operation, repair or replacement of plant or equipment) which are necessary or
ordered by any governmental authority or other public body in order to
investigate, remove, redevelop, ameliorate, clean-up or contain any
Contamination or its impacts, as well as any measures in order to defend or
settle any demands (in particular, without limitation, by means of
administrative decisions, legal actions or enforcement procedures) by any
governmental authorities, other public bodies or other third parties.

9.1.7 "Environmental Proceedings" shall mean any judicial, regulatory or
administrative proceeding, suit, action, claim, demand, notice or requirement
and any claims under private and public law commenced, served, made or
threatened in writing in relation to any Contamination to any of the Target
Companies prior to or at the Closing Date.

9.1.8 "Environmental Losses" shall mean any damages, liabilities, losses, fines,
penalties, costs (including costs incurred in or resulting from Remediation
Work) or expenses (including appropriate professional and/or consultants' fees
and expenses) incurred in relation to any Contamination or any Environmental
Proceedings.

9.2 Indemnification

The Seller shall indemnify and hold harmless the Purchasers and/or, at the
Purchasers' absolute discretion, any of the Target Companies, from and against
any and all Environmental Losses incurred, suffered or sustained by any of them.

9.3 Duty to Inform

Purchaser 1 (on behalf of the Purchasers) shall, without undue delay but within
30 days at the latest fully inform the Seller regarding the initiation of
Environmental Proceedings or other proceedings that may give rise to a claim
under Section 9.2. Subject to Section 254 German Civil Code, the Purchasers'
indemnification claims pursuant to Section 9.2 shall remain unaffected by any
violation of this duty to inform.

Section 10
Tax Indemnity

10.1 Definitions

As used in this Agreement, unless expressly otherwise stated or evident in the
context, the following terms shall have the following meanings, the singular
(where appropriate) shall include the plural and vice versa and references to
Annexes and Sections shall mean Annexes and Sections of this Agreement:

10.1.1 "Event" shall mean any event, act, transaction, action, or omission
(whether or not a Target Company is party thereto) and includes (but is not
limited to) the disposal, contribution or transfer of shares or
assets/liabilities or business prior to and including the Closing Date, any
merger or legal entity reorganization, any change in residence of any person,
the death or dissolution of any Person, the receipt or accrual of any income
profits or gains, any distribution, any transfer payment, loan or advance, and
any event which is deemed to have occurred or is treated or regarded as having
occurred for the purposes of Tax Laws or legislation.

10.1.2 "Person" shall mean an individual, natural person, or corporation, a
partnership, an association, a limited or unlimited liability company, a trust,
estate or any other entity or organization, including a government or political
subdivision or agency or instrumentality thereof.

10.1.3 "Tax"/"Taxes" shall mean any taxes within the meaning of Section 3 paras.
1 through 3 of the German Tax Code (Abgabenordnung), including but not limited
to all forms of taxes, duties, imposts and levies in the nature of taxes
whenever and wherever created or imposed, including (without limitation) net
income, gross income, gross receipts, sales, use, ad valorem, franchise, value
added, profits, license, withholding, capital stock, capital duty, unemployment,
disability, alternative minimum tax, payroll, social security, employment,
excise, severance, stamp, business, occupation, premium or property tax, advance
corporation tax, capital gains tax, inheritance tax, stamp duty, customs or
excise duties or tariffs or other tax, contribution, fee, assessment or charge
of any kind whatsoever imposed by any governmental authority or other public
body competent for the imposition of any such Tax (heretofore and hereinafter
referred to as the "Tax Authority") or owed due to applicable Laws or
regulations. For the purposes of this Agreement, Taxes shall further include any
payments made as party liable for Taxes and payments to any other party pursuant
to a tax sharing or indemnity arrangement, as well as any interest and any
penalties, additions to tax or additional amounts under applicable law or
imposed by a Tax Authority.

10.1.4 "Tax Liability" shall mean an obligation to make an actual payment of
Tax, or a reduction of Tax receivable or Tax relief, whether or not such
liability is also or alternatively a liability of, or chargeable against or
attributable to, any other person and whether or not a Target Company shall or
may have a right of recovery or reimbursement against any other Person.

10.1.5 "Tax Returns" means all returns, declarations, and information returns
and statements relating to Taxes, including any amendments or supplements
thereto and the term "Tax Return" means any one of the foregoing.

10.2 Indemnification

From and after the Closing Date, the Seller shall indemnify and hold harmless
the Purchasers and/or at the Purchaser's absolute discretion, any of the Target
Companies, from and against any and all Losses suffered or incurred by the
Purchasers, the Target Companies and their Affiliated Companies resulting or
arising from any breach by the Seller of the Guarantees under Section 7.12 of
this Agreement.

The Seller shall indemnify and hold harmless the Purchasers and/or, at the
Purchasers' absolute discretion, any of the Target Companies from and against

any Taxes unpaid which have been or will be imposed on any of the Target
Companies attributable based on an "as-if assessment" to the period up to and
including or resulting from action taken on or prior to the Closing Date;

any tax matters disclosed in Annex 10.2(2); and

any liability arising from or in connection with any breach of any Guarantee
contained in Section 7.12 above.

The Guarantees set forth in Section 7.12 and the covenants contained in this
Agreement shall survive the Closing Date and consequently the right to present
claims for breach of such Guarantees and covenants and the obligation to
indemnify accordingly shall remain in force with respect to the Guarantees set
forth in Section 7.12 relating to taxes, for a period of 60 days following the
expiration of the applicable statute of limitations.

Indemnification made by the Seller shall be made free and clear and without
set-off, counterclaim, deduction of any Tax, levies, imposts, duties, charges,
fees, deductions, withholdings, restrictions or conditions of any nature. If at
any time any applicable law requires the Seller (or any other member of the VAT
group) to make any such deduction or withholding from any such payment, the sum
due from the Seller in respect of such payment shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding, the
Purchaser receives a net sum equal to the sum which it would have received if no
deduction or withholding been required to be made, provided that the liability
of the Seller to gross-up under this clause shall be reduced or extinguished to
the extent that the Purchaser or the respective Target Company has realized any
benefits by deduction, rebate, allowance, credit or other relief (e.g. in the
case of a prolongation of amortization or depreciation periods or higher
depreciation allowances) in respect of the circumstances giving rise to the
liability to make the payment, or to the extent that the original amount which
the Seller is liable to pay is determined on a basis which already reflects the
impact of any such deduction or withholding. Subject to the Purchasers' right to
offset for validly existing claims, the Seller shall be entitled to all refunds
of Taxes received by the Target Companies attributable to any taxable period
ending prior to or at the Closing Date.

10.3 Specific Indemnity

Notwithstanding the provisions set forth in Section 10.2, the Seller agrees to
indemnify and hold harmless the Purchasers and the Target Companies from,
against and in respect of any Loss imposed on, sustained, incurred or suffered
by or asserted against any of the Purchasers and/or Target Companies relating to
or arising out of liabilities or obligations for Taxes attributable to the
Target Companies prior to and including the Closing Date.

10.4 Additional Profit and Loss

Notwithstanding the provisions set forth in Section 10.2, any additional profit
and loss allocations resulting from any tax audit relating to periods ending
prior to or on the Closing Date shall not increase or reduce the Preliminary
Purchase Price and shall not entitle the Seller to any additional profit
distribution.

10.5 Duty to Inform

Purchaser 1 (on behalf of the Purchasers) shall, without undue delay but within
30 days at the latest fully inform the Seller regarding the commencement of any
tax audit, all tax assessments (Steuerbescheide) and announcements of tax audits
(Betriebsprüfungen) or other proceeding that may give rise to a claim under
Section 10.2. Purchaser 1 (on behalf of the Purchasers) shall procure that the
Seller is provided with documents and other information reasonably required by
the Seller to evaluate the tax assessments or tax audits and the potential
liability of the Seller in connection therewith. If and to the extent that tax
audits of the Target Companies relate to Taxes for which the Seller may be
liable under Section 10.2, the Seller will upon request be given the opportunity
to instruct, at its own expense, counsel, accountants or auditors in relation to
such tax audits and to participate in meetings with tax authorities in relation
to such tax audits if appropriate.

Subject to Section 254 German Civil Code, the Purchasers' indemnification claims
pursuant to Section 10.2 and 10.3 shall remain unaffected by any violation of
the Purchasers' duties under this Section 10.5.

10.6 Tax Matters

The Seller will prepare and file the corporate income tax returns for all Target
Companies for return periods ending before or at the Closing Date and, as
appropriate, address all queries relating to these returns from the relevant Tax
Authorities. The Purchasers shall provide access to the Seller and its
professional advisors (being subject to professional secrecy) of such
information that is relevant and is reasonably necessary to address these
returns covering periods up to the Closing Date and the Seller will keep the
Purchasers fully informed of the status and any actions taken with respect to
these matters, including copies of relevant documentation. The Purchasers shall
also have the right to review such returns and correspondence with respect to
the Tax Authorities prior to submission and the Parties agree to consult and
resolve in good faith any issues arising as a result of such review by the
Purchaser.

After the Closing Date, the Parties will provide and will cause their Affiliated
Companies to provide the other Party with such cooperation and information as
either of them reasonably may request of the other in filing any Tax Return,
amended Tax Return, determining a liability for Taxes or participating in or
conducting any audit or other proceeding in respect of Taxes. Without limiting
the scope of the foregoing, the Parties shall each make available to the other,
as reasonably requested, all information, records or documents in their
possession relating to all Tax matters and Tax Returns of the Target Companies
for all tax periods prior to or including the Closing Date and shall preserve
all such information, records and documents until sixty days after the
expiration of any applicable Tax statute of limitations or extensions thereof.

10.7 Defense

10.7.1 Purchaser 1 (on behalf of the Purchasers) will take, and will procure
that the Target Companies take, such action it deems reasonable to avoid,
dispute, resist, appeal or otherwise defend against any claim for Taxes for
which the Seller may be liable under Section 10.2 (the "Tax Claim"). Purchaser 1
(on behalf of the Purchasers) will procure that the Seller will be provided with
relevant documents, other information and assistance reasonably requested by the
Seller to evaluate the potential Tax Claim and the tax assessments and/or tax
audits in connection with such Tax Claim. If and to the extent that tax audits
of the Target Companies relate to Taxes which might result in a Tax Claim, the
Seller shall at its request be given the opportunity to instruct, at its own
expense, counsel, accountants or auditors in relation to such tax audits and to
participate in meetings with tax authorities in relation to such tax audits.

10.7.2 The Seller will have the right to control the defense, compromise or
settlement of the Tax Claim with its own counsel (reasonably satisfactory to the
Purchasers) if the Seller delivers written notice to the Purchaser within ten
(10) days following the Sellers' receipt of notice of the Tax Claim from
Purchaser 1 (on behalf of the Purchasers) acknowledging its willingness to
assume the defense of such Tax Claim; provided that, without Purchaser 1's
(acting on behalf of the Purchasers) consent, the Seller shall not consent to
the entry of any judgment or enter into any settlement (a) that provides for
injunctive or other non-monetary relief affecting the Purchasers or (b) that
does not include as an unconditional term thereof the giving by each claimant or
plaintiff to the Purchasers of a release of all liability with respect to such
claim. In its defense, compromise or settlement of any Tax Claim, the Seller
will timely provide the Purchasers with such information with respect to such
defense, compromise or settlement as the Purchasers may request, and will not
assume any position or take any action that would impose an obligation of any
kind on, or restrict the actions of the Purchasers. The Purchasers will be
entitled (at the Purchasers' expense) to participate in the defense by the
Seller of any Tax Claim with their own counsel and the Parties agree to
reasonably cooperate in the defense of any such Tax Claim.

10.7.3 In the event that the Seller do not assume the defense of a Tax Claim in
accordance with Section 10.7.1, the Purchasers will have the right to control
the defense or settlement of such Tax Claim with counsel of its choice;
provided, however, that the Purchasers will not settle or compromise any Tax
Claim without the Seller's prior written consent, unless the Seller has not
acknowledged its obligations to indemnify the Purchasers with respect to such
Tax Claim in accordance with Section 10.7.2. The Seller will be entitled (at the
Seller's expense) to participate in the defense of any Tax Claim with its own
counsel.



Section 11
Various Indemnities

11.1 Indemnities

The Seller shall indemnify and hold harmless the Purchasers and/or, at the
Purchasers' absolute discretion, any of the Target Companies, from and against
any claims (including third-party claims), damage, liabilities, losses, fines,
penalties and any kind of expenses arising from or in connection with

(a) legal deficiencies and delays relating to the mergers of the BREMI Companies
into Era PowerTrain which had been notarized by the Civil Notary Ralf Nebel,
Kierspe/Westfalen, in 2004 but not been validly completed due to legal
deficiencies and which are, therefore, currently being repeated by the Seller;

(b) liabilities of any of the Target Companies relating to the Cable Shield
Exclusion;

(c) the existing group services agreements between the Seller and any of the
Target Companies, particularly those listed in Annex 11c, in specific regarding
(i) the preservation of the respective shareholder's capital (in particular
Sections 30 et seq. German Code on Limited Liability Companies), (ii) adverse
tax effects or (ii) any other adverse effect resulting from such group services
agreements not being entered into on "at arms length's"-terms;

(d) all unenforceable or valid non-compete covenants in agreements with
employees referred to in Section 4.7.2(8);

(e) pension obligations relating to employees of the Era Business unless and to
the extent accrued for in the 2004 Financial Statements or the June 2005
Financial Statements;

(f) legal deficiencies of short-term employment agreements (befristete
Arbeitsverhältnisse) with the Target Companies;

(g) claims for reimbursement by the social security authorities for unemployment
benefits paid to the Seller's or the Target Companies' employees (Section 147a
Social Security Code III);

(h) claims of the Target Companies' distributors (including but not limited to
those listed in Annex 7.7.c), resulting from their status as sales agents
(Handelsvertreter) or comparable representatives of the Target Companies,
particularly claims for compensation in case of the termination of the
distributorship agreement (e.g. according to Section 89b German Commercial Code)
by any of these sales agents, if their termination results from the consummation
of this Agreement;

(i) the manufacturing, sale, distributions and/or delivery of products for the
use of third parties and/or rendering of services by any of the Target Companies
to any of its customers or other third party prior to the Closing Date regarding
the following claims and pending proceedings:

- pending claim for damages by Hermle GmbH against era PowerTrain GmbH in
connection with the delivery of battery claps (LG Hagen, 2 O 165/05);

- pending claim by Era Elektrotechnik and HDI Industrieversicherung AG against
Winfried Rosenberger (LG Stuttgart, 34 O 153/04 KfH), a revocable settlement is
negotiated;

- claim for damages by customers, in particular BMW AG and VW AG, against Era
PowerTrain and/or BREMI Auto-Elektrik Ernst Bremicker GmbH regarding the
delivery of defective ignition coils (type Pencilcoil) during the production
period between January 1, 2000 and May 17, 2004 regarding VW AG and between
January 1, 2000 andDecember 31, 2004 regarding BMW  AG;

- claim for damages by Siemens EDM against Era PowerTrain regarding the
termination of an supply agreement (controls for ignition coils) (settled before
the Regional Court of Hagen on May 27, 20 05);

- claim for damages by Ferriere di Stabio S.A. against Era PowerTrain regarding
the continuation of supply of battery clamps (settled before the Regional Court
of Dortmund on March 17, 20 05);

- claim for damages by Siemens VDO AG against Era Elektrotechnik regarding a
recall caused by defective ABS co ils;

- warranty claim by Bosch Junkers against Era Elektrotechnik regarding defective
transformers (notification of damage no. 70-110-00105-0 46);

- product liability claim by Buderus Lollar against Era Elektrotechnik regarding
defective transformers (notification of damage no. 70-110-01264- 04);

- warranty claim by SBT Rastatt against Era Elektrotechnik regarding SBT/TEM
transformers produced in 2004 (until now no notification of damage);

- claim by Muradiye Tiraki against Era Elektrotechnik regarding outstanding
renumeration (first instance Labour Court Stuttgart, 17 Ca 5474/04, pending
before the State Labor Court Baden-Württemberg, 2 Sa 38/05);

- possible claim for severance payments by employees against Era PowerTrain;

(j) the non-performance of the obligations regarding the settlement of Funded
Debt pursuant to Section 4.7.2(10);

(k) the use of the name "era", prior to or after the date of this Agreement, by
companies belonging to the Seller's Group;

(l) the dismissed registration with the land register (filed under no. 6725 with
the real estate Tribunal of Bizerte) of plot no. 9 of the location plan for the
industrial zone of Menzel Jemil, purchased from the Conseil Régional du
Gouvernorat de Bizerte by Tunera on June 14, 2000; and

(m) any failure in complying with mandatory notice requirements with respect to
the Group Shares, in particular under Section 16 of the German Limited Liability
Company Act and Section 20 of the German Stock Corporation Act.

11.2 Retention of Claims

The Seller may, by way of assignment, to the Seller retain claims and receive
the reimbursements for damages or other monetary awards or amounts due to these
claims in connection with the following facts:

(i) Mr. Winfried Rosenberger regarding the pending claim at the Local Court of
Stuttgart (LG Stuttgart 34 O 153/04 KfH) recovered from a settlement or a
judgement by era Elektrotechnik;

(ii) the Civil Notary Ralf Nebel, Kierspe, regarding a breach of his official
duties in connection with the notarizations and applications for the listing of
the merger of the BREMI companies; and

(iii) exel Meinerzhagen GmbH regarding the pending claim at the Local Court of
Stuttgart (LG Stuttgart 40 O 208/05 KFH) recovered from a settlement or a
judgement by Era PowerTrain.

The Seller shall have the right to bring, at his own expenses, any action or
proceeding with respect to these claims by counsel of his own choice. At the
same time, Seller shall indemnify and hold harmless the Purchasers and/or the
Target Companies against any counterclaims or claims that might be brought
against the Purchasers or the Target Companies in connection with the facts
under this (i) through (iii) of this section.

Section 12
Seller's Liability

12.1 Time Limits

All claims of the Purchasers arising under Sections 7 through 11 shall be
time-barred 24 months after the Closing Date, except for

any Guarantee Claims of the Purchasers arising from a breach in respect of
Sections 7.1.1 through 7.1.4 which shall be time-barred ten years after the
Closing Date;

any claims of the Purchasers arising under Section 9 (Environmental Indemnity)
which shall be time-barred ten years after the Closing Date;

any claims of the Purchasers arising under Section 10 (Tax Indemnity) which
shall be time-barred, at the earliest, 36 months after the Closing Date,
however, in no event before a period of 9 months after the date of the final,
non-appealable assessment concerning the respective Tax has expired;

any Guarantee Claims of the Purchasers arising under Guarantees the Seller
issued, willfully or grossly negligently, incompletely, incorrectly or
misleadingly, as well as any claims of the Purchasers arising under Section 9
(Various Indemnities) shall be time-barred in accordance with the statutory
rules set forth in Sections 195, 199 German Civil Code, if not any longer
limitation period arises from Section 12.1(1).

12.2 Suspension

The limitations of claims under this Agreement shall be suspended (gehemmt) as
soon and to the extent as any of the Purchasers has made a Breach Notice or
otherwise notified the Seller in writing that it intends to bring a claim
against the Seller. The suspension shall expire five months from receipt of this
notification by the Seller unless any of the Purchasers demands direct
negotiations pursuant to Section 21.2.1 sentence 1 within this period; in this
case the suspension shall expire if any of the parties to the mediation pursuant
to Section 21.2.1 sentence 2 notifies the other parties in writing that the
mediation has failed. Any statutory provision concerning the suspension of
claims shall remain unaffected.

12.3 Knowledge of Purchasers

Section 442 para. 1 sentence 2 German Civil Code and Section 377 German
Commercial Code as well as the legal principle expressed in these provisions
shall not apply -- neither directly nor by analogy -- to the Guarantee Claims
and any other claim under this Agreement.



Section 13
Purchasers' Guarantees

13.1 Purchasers' Guarantees

Each of the Purchasers hereby guarantees to the Seller, subject to the
requirements and limitations provided in Section 8 or otherwise in this
Agreement, by way of an independent promise of guarantee (selbständiges
Garantieversprechen) in accordance with Section 311 para. 1 German Civil Code
(hereinafter collectively referred to as the "Purchasers' Guarantees" and each
of them as a "Purchasers' Guarantee") that the statements set forth below are
correct as of the date of this Agreement and as of the Closing Date -- unless it
is specifically provided for that a Guarantee shall be made of a different date:

13.1.1 Purchaser 1 has been duly established and validly exists as a German
limited liability company (Gesellschaft mit beschränkter Haftung, GmbH).
Purchaser 1 has the unrestricted right, power, authority and capacity to execute
and consummate this Agreement and the transactions contemplated hereunder. All
required approvals of any corporate bodies of Purchaser 1 have been given.

Purchaser 2 has been duly established and validly exists as a Hongkong Limited.
Purchaser 2 has the unrestricted right, power, authority and capacity to execute
and consummate this Agreement and the transactions contemplated hereunder. All
required approvals of any corporate bodies of Purchaser 2 have been given.

13.1.2 No bankruptcy (Konkurs), insolvency (Insolvenz) or comparable proceedings
have been initiated or applied for, or have been threatened to be opened over
the assets of Purchaser 1 and/or Purchaser 2 and neither Purchaser 1 nor
Purchaser 2 are over-indebted (überschuldet) or illiquid (zahlungsunfähig), nor
is illiquidity impending (drohende Zahlungsunfähigkeit) in terms of Section 18
German Insolvency Code (Insolvenzordnung) or the respective foreign law. There
are no circumstances that would justify the opening of such proceedings or the
avoidance, challenge or rescission of this Agreement in the future; in
particular, neither Purchaser 1 nor Purchaser 2 have ceased or suspended
payments (Zahlungen eingestellt) and no debt settlement arrangement with respect
to either of them, or other compromise or arrangement between either of them and
any of their respective creditors, has been proposed or approved.

13.1.3 This Agreement constitutes (and all other documents executed by the
Purchasers under or in connection with this Agreement will, when executed,
constitute) to the respective Purchaser's best knowledge, legal, valid and
binding obligations of the Purchasers enforceable in accordance with their
terms.

13.1.4 The execution and consummation of this Agreement and of the transactions
contemplated therein by the Purchasers does not violate Purchaser 1's and
Purchaser 2's the articles of association, a partnership agreement or other
corporate documents, as the case may be, or any other legal obligations of any
of the Purchasers and is not subject to challenge (Anfechtung) by any third
party on any legal basis, including without limitation on the basis of any
creditor protection laws such as Sections 129 through147 German Insolvency Code
(InsO).

13.1.5 There is no action, suit, investigation or other proceeding pending or to
the respective Purchaser's best knowledge threatened against or affecting any of
the Purchasers before any court, arbitrator, governmental body, agency or
official which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the execution or consummation of this Agreement or the
transactions contemplated therein, and there are no circumstances likely to give
rise to any of the foregoing.

13.1.6 On behalf of the Purchasers, Mr. James M. Papada, III., Chairman and
Chief Executive Officer of Technitrol Inc., PA, USA, and Mr. Drew Moyer, Senior
Vice President and Chief Financial Officer of Technitrol Inc., PA, USA, state
that none of them has actual knowledge that any of the Guarantees are incorrect
or incomplete in any material respect as of the date of this Agreement.

13.2 Remedies

In the event that a Purchaser is in breach of any Purchasers' Guarantee in
Section 13, the provisions in Section 8 shall apply mutatis mutandis. The
limitation period for any claims of Seller shall be 24 months after the Closing
Date.



Section 14
Post-Closing Obligations

14.1 Non-Competition Clause

14.1.1 The Seller and Mr. Aichele shall, for a period of 30 months from the
Closing Date, in the production and distribution of electrical components for
the automotive and/or electrical industry, not engage in any activity which
would, directly or indirectly, compete with or result in competition with such
present business operations of the Target Companies. It is understood, however,
that the Seller and Mr. Aichele shall be entitled to acquire up to 5 % of the
share capital of a corporation listed on a stock exchange. The Seller and Mr.
Aichele represent and warrant that the other companies belonging to the Seller's
Group in the aforementioned period comply with the foregoing provisions of this
Section 14.1.1 accordingly. Mr. Aichele and Dr. Baumgartner shall ensure that
their spouses, Mrs. Christl Aichele-Schnabel and Mrs. Oriabel Baumgartner,
respectively, will be subject to provisions substantially comparable to those in
Section 14.1 and 14.2 by effecting guarantees substantially in the form as
contained in Annex 14.1.1.

14.1.2 In case of a breach of the covenants set forth in Section 14.1.1 the
Purchasers may request that the Seller and Mr. Aichele refrain from any future
breaches. In addition, the Seller and Mr. Aichele shall, upon request by
Purchaser 1 (on behalf of the Purchasers), put the Purchasers and/or, in the
Purchasers' absolute discretion, any of the Target Companies in the position
they would be in had the transaction violating the covenants been undertaken for
the Purchasers' account. In particular, without limitation, any benefits and
advantages on part of the Seller (or any company of the Seller's Group, as the
case may be) or Mr. Aichele taken of the breach of such covenants shall be
released and refunded. The claiming of further damages for any losses incurred
by the Purchasers, any of the Target Companies or their Affiliated Companies due
to actions prohibited by the aforesaid covenants shall remain unaffected.

14.1.3 In case of a breach of the covenants set forth in Section 14.1.1 the
Seller and Mr. Aichele shall be liable to pay to the Purchasers (and/or, at the
Purchasers' discretion, to any of the Target Companies) for each breach a
contractual penalty (Vertragsstrafe) in the amount of EUR 250,000. In the event
of a continuing violation, for each additional month that the violation
continues, the Seller shall be liable to pay a further contractual penalty in
the amount of EUR 250,000.

14.2 Non-Solicitation

The Seller and Mr. Aichele shall, for a period of 3 years from the Closing Date,
not actively solicit or entice away from any of the Target Companies or any
company of the Technitrol Group, or on their initiative offer employment or
offer any contract for services with, any person who was employed by any of the
Target Companies or is employed by any company of the Technitrol Group as
managing director or member of the senior management (leitende Angestellte im
Sinne von S 5 Abs. 3 BetrVG) during the 2 years prior to the Closing Date. The
Seller and Mr. Aichele warrant that the other entities of the Seller's Group
also shall abide by the restrictions set forth in the foregoing provisions of
this Section 14.2. In case of a breach of the covenant set forth in this Section
14.2, Sections 14.1.2 and Sections 14.1.3 shall apply accordingly.

14.3 Seller's Name, Logo, Trademarks; Use of the Name "era"

14.3.1 Purchasers 1 and 2, the Target Companies and the Technitrol Group are, as
from the Closing Date, at no costs and in perpetuation (dauerhaft) entitled to
use the name "era", the Seller's logo, trademarks, trade names or any derivation
therefrom. Furthermore, Purchasers 1 and 2, the Target Companies and the
Technitrol Group are entitled to use the name "BREMI" as currently used in
product lines of the Target Companies until these product lines will be replaced
by others.

14.3.2 The Seller and Mr. Aichele shall, as from the Closing Date, (i) cease to
use and (ii) shall ensure that Seller's Affiliated Companies (except the Target
Companies) and relatives of Mr. Aichele within the meaning of Section 138 German
Insolveny Code (InsO) and licensees of the Seller including its Affiliated
Companies cease to use (as part of their corporate or trade name, internet
domains or otherwise) the name "era", any logo, trademark, trade name or any
derivation therefrom. Notwithstanding the foregoing sentence, the Seller remains
the sole proprietor of its name (Firma) and shall be granted the right to use
the name "era", any logo, trademark, trade name or any derivation therefrom but
only insofar and solely in connection with the cable shield business of
era-contact GmbH with its registered offices in Bretten, Germany. For the
avoidance of doubt, the Seller Mr. Aichele and any company or person defined in
sentence 1 shall not be entitled to use the name "era", the trade name, logo,
trademarks or any derivation therefrom, or to obtain such future trademarks, for
any business other than the remaining cable shield business, in particular, this
limitation shall apply to the manufacture, sale or distribution of electrical
components for the automotive, electronics and/or electrical industry, or any
activity which would, directly or indirectly, compete with or result in
competition with the Era Business or the current or future business of
Technitrol Group.

14.3.3 The Seller shall (i), prior to or at the Closing, transfer and assign the
Seller IP Rights as listed in Annex 4.7.2(13) to the Target Companies and (ii)
at the Seller's costs and expenses and, as soon as reasonably possible, procure
the recording of the assignment of the trademarks in the relevant public
registers. The Seller shall provide all of the required documents and make all
of the necessary declarations required to record the relevant Target Companies
as registered owner.

14.3.4 To the extent legally possible, the Parties promise (i) not to attack
each other regarding intellectual property rights under this provision and (ii)
to assist each other against third party attacks.

14.3.5 Any Party, establishing a new business or changing an existing business,
shall procure that any used sign (Kennzeichen) does not cause confusion
(Verwechslungsgefahr) on the part of the public regarding the used signs which
includes the likelihood of the sign and the trademark becoming associated in the
mind of the public.

14.4 Insurance regarding Excluded Cable Shield Assets

The Seller is aware that any insurance cover for the Excluded Cable Shield
Assets under the insurance policies may either automatically terminate under the
insurance policies or be terminated by Tunera or Eraplast Tunisia on or after
the Closing Date and that it is a matter for the sole responsibility of the
Seller to ensure that the Excluded Cable Shield Assets have adequate insurance
cover as from the Closing Date, unless otherwise agreed upon between the
Parties. The Seller shall ensure that no insurance claims relating to Excluded
Cable Shield Assets will be brought against the Purchasers or any of the Target
Companies under any of the terminated insurance policies after the Closing Date.
Further details will be covered in the tolling agreement referred to in Section
4.7.2(2).

14.5 Use of Apartment in Training Center in Tunisia

Mr. Aichele and his spouse, Mrs. Aichele-Schnabel, shall be entitled to continue
to exclusively use, even after the Closing Date, the apartment in the training
center in Tunisia situated on the real estate listed in Annex 7.4.1.a free of
charge, provided, however, that this right shall cease to exist, if the real
estate listed in Annex 7.4.1.a will have been sold to a third party not
belonging to the Technitrol Group.

14.6 Acquisition of Real Estate in Tunisia

Subject to its legal permissibility (rechtliche Zulässigkeit), Mr. Erich Aichele
shall, for a period of 24 months as from the Closing Date, have a right to
purchase (Ankaufsrecht) approximately 6ha of real estate described in Annex 14.6
(forming part of the Tunisian real estate listed in Annex 7.4.1.a which is owned
by Tunera) under a real estate sale and transfer agreement on at-arm's-length
terms, particularly providing for (i) a remuneration equaling the book value
(Buchwert) of such real estate sold and transferred, (ii) a right to use the
currently existing entrance to the real estate listed in Annex 7.4.1.a until a
separate new entrance to the real estate listed in Annex 14.6 is permitted by
competent authorities and is established, (iii) a right to use the sub-station
services (Elektrische Versorgung) pertaining to the real estate listed in Annex
14.6 (iv) an obligation of Mr. Erich Aichele to bear all costs relating to the
legal and factual (rechtliche und tatsächliche) separation of the real estate
(Teilungskosten), the entering into and the consummation of the real estate sale
and transfer agreement and relating to the aforementioned right to use the
sub-station services.



Section 15
Pre-Merger Notification

15.1 Notification of the Transactions

15.1.1 The Parties shall use reasonable efforts, within the scope and limits of
Section 15.2 below, to obtain merger clearance of the transactions contemplated
herein as soon as possible after the date of this Agreement.



15.1.2 The notification to the competent antitrust authorities of the
transactions contemplated herein shall be prepared and submitted by the
Purchasers in cooperation with the Seller.



15.1.3 The Seller shall (and shall cause the Target Companies to) submit to the
Purchasers, as soon as practical before or after the date of this Agreement, all
documents, data and other information which, in the reasonable judgment of the
Purchasers, may be necessary for the purposes of preparing, amending or
supplementing the pre-merger notification.



15.2 Clearance of the Transactions subject to Conditions

If and to the extent that the competent antitrust authorities grant clearance of
the transactions contemplated herein only subject to the satisfaction of any
conditions (Auflagen oder Bedingungen) by the Seller and/or Mr. Aichele and/or
the Purchasers or any of their Affiliated Companies, vis-à-vis each other, the
Parties shall not be obliged to satisfy such conditions or to ensure such
satisfaction.



15.3 Non-Clearance of the Transactions

If and to the extent that the competent antitrust authorities do not grant
clearance of the transactions contemplated herein, the Purchasers shall have the
right, but shall not be obliged to, seek any appropriate remedy available under
applicable law against such non-clearance. At the request of Purchaser 1 (on
behalf of the Purchasers), the Seller, too, shall seek such remedy or
participate in any proceedings initiated by the Purchasers for this purpose,
each in a manner specified by Purchaser 1.



Section 16
Confidentiality and Press Releases

16.1 Confidentiality in Relation to Target Companies

The Seller, Mr. Aichele and Dr. Baumgartner shall keep strictly confidential all
information they have in relation to the Era Business, effectively prevent any
access by third parties to this information and shall not use such confidential
information for themselves or for any third party except to the extent that the
relevant facts or circumstances are publicly known, become publicly known
without any violation of this covenant, or the disclosure of which is required
by law or under capital markets regulations.

16.2 Confidentiality in Relation to this Agreement and the Parties

The Parties shall (i) keep strictly confidential any information obtained by
them in connection with the negotiation and execution of this Agreement with
respect to this Agreement, the transactions contemplated herein and the
respective other Parties and their Affiliated Companies (except for the Target
Companies, to which Section 16.1 shall apply exclusively), (ii) effectively
prevent any access by third parties to such information and (iii) shall not use
such confidential information for themselves or for any third party except to
the extent that the relevant facts or circumstances are publicly known, become
publicly known without any violation of this covenant, or the disclosure of
which is required by law or under capital markets regulation.

16.3 Passing on of Information

The Parties shall, however, have the right to pass on any information protected
in Section 16.2 to other entities of their respective Affiliated Companies
necessary for the purposes of the execution and consummation of this Agreement
and the transactions contemplated herein.

16.4 Press Statements

Before making any press release or similar voluntary announcement with respect
to the transactions contemplated herein, the Parties shall use their best
efforts to reach an agreement on the content of such press release or similar
voluntary announcement except as may be required by law or capital markets
regulations.



Section 17
Costs, transfer taxes, Form 8-K

17.1 Costs of Advisors

Each Party shall bear its own costs and expenses in connection with the
preparation, execution and consummation of this Agreement, including, without
limitation, any and all professional fees and charges of its advisors, unless
provided for otherwise in this Agreement.

17.2 Other Costs; Fees

The costs of the notarization of this Agreement and the fees of the competent
antitrust authorities shall be borne by Purchaser 1 and Purchaser 2 jointly and
severally.

17.3 Transfer Taxes

Any transfer taxes including, without limitation, real estate transfer tax
(Grun-derwerbsteuer), and similar domestic or foreign taxes or charges resulting
from the execution and consummation of this Agreement shall be borne by the
Seller.

17.4 Form 8-K

In the event Technitrol, Inc. is required to file a Form 8-K with the U.S.
Securities and Exchange Commission pursuant to Item 2.01 and Item 9.01 of such
Form 8-K (the "Form 8-K") as a result of the consummation of the transactions
contemplated in this Agreement (which determination shall be made as soon as
practicable after Purchaser 1 (on behalf of the Purchasers) receives the
information reasonably requested by it from the Seller in order to make such
determination), the Seller agrees to deliver to Purchaser 1, within sufficient
time, such consolidated financial statements for the Target Companies, audited
by Seller's independent public accountants in accordance with U.S. generally
accepted auditing standards and prepared in accordance with or reconciled to
GAAP, as required pursuant to Item 9.01 of the Form 8-K, in sufficient time for
the Purchasers to timely file the Form 8-K with the SEC. All costs and fees (if
any) which may be incurred by the Seller for the above purposes will be promptly
anticipated and, in any event, reimbursed by the Purchasers.



Section 18
Assignment of Rights and Obligations

This Agreement and any rights and obligations hereunder cannot be transferred or
assigned in whole or in part (i) by any of the Seller, Mr. Aichele or Dr.
Baumgartner without the prior written consent of Purchaser 1 (on behalf of the
Purchasers) or (ii) by any of the Purchasers without the prior written consent
of the Seller and Mr. Aichele. The Purchasers, however, may transfer or assign
this Agreement or any rights or obligations hereunder to any company of the
Technitrol Group. In the event of any such transfer or assignment, the
Purchasers hereby guarantee by an independent promise of guarantee
(selbständiges Garantieversprechen) the performance of the obligation of the
transferee or assignee pursuant to this Agreement.



Section 19
Seller's Guarantor's Guaranty

The Seller's Guarantor hereby assumes an independent promise of guaranty
(selbständiges Garantieversprechen) to the Purchasers for any and all payment
obligations of the Seller and Dr. Baumgartner under this Agreement, in
particular but not limited to payment obligations from Sections 7 through 11.



Section 20
Notices

20.1 Form of Notice



Any statement of legal significance, notice or other declaration (the "Notices"
and each of them as a "Notice") in connection with this Agreement shall be made
in writing, unless notarization or any other specific form is required by
mandatory law. The written form shall include telefax (but no other transmission
by way of telecommunication) and exchange of letters. Any electronic form (e.g.
e-mail) shall not replace the written form.



20.2 Notices to the Seller

Any Notice to be given to the Seller hereunder shall be addressed as follows:

era GmbH & Co. KG



Erich Aichele

Gewerbestraße 44

D-75015 Bretten-Gölshausen



Fax: +49 (0) 7032 7806 115



with a copy to: Oppenländer Rechtsanwälte

Dr. Thomas Trölitzsch

Altenbergstraße 3

D-70180 Stuttgart



Fax: + 49 (0) 711 -- 60187-222

20.3 Notices to Purchasers

Any Notice to be given to any of the Purchasers hereunder shall be addressed as
follows:

Technitrol, Inc



Drew Moyer

Chief Financial Officer

1210 Northbrook Drive

Suite 470

Trevose, PA 19053-8406



Fax: +1 (215) 355-0119



with a copy to: GREENFORT Rechtsanwälte

Dr. Daniel Röder

Grüneburgweg 149

D-60433 Frankfurt


Fax: +49 (69) 9799 581 0.

20.4 Notices to Seller's Guarantor and Dr. Baumgartner

Any Notice to be given to the Seller's Guarantor hereunder shall be addressed to

Mr. Erich Aichele

Schönbuchstraße 13

D-71083 Herrenberg



Fax: +49 (0) 7032 76599



and in case of Dr. Baumgartner to



Dr. Peter Baumgartner

Forchenweg 6
D-72119 Ammerbuch

Fax: +49 (0) 7073 300926,



in each case with a copy to:

Oppenländer Rechtsanwälte



Dr. Thomas Trölitzsch

Altenbergstraße 3

D-70180 Stuttgart



Fax: + 49 (0) 711 -- 60187-222



20.5 Change of Address

The Parties are to, without being legally obliged to, communicate any change of
their respective addresses set forth in Sections 20.2 through 20.4 as soon as
possible in writing to the respective other Parties or Guarantors.

20.6 Copies to Advisors

20.6.1 The receipt of copies of Notices hereunder by the Parties' advisors shall
not constitute or substitute the receipt of such Notices by the Parties or the
Guarantors themselves.

20.6.2 Any Notice hereunder shall be deemed received by a Party regardless of
whether any copy of such Notice has been sent to or received by an advisor of
such Party or the acting notary, irrespective of whether the delivery of such
copy was mandated by this Agreement.



Section 21
Miscellaneous

21.1 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Federal Republic of Germany, excluding the United Nations Convention on
Contracts for the International Sale of Goods (CISG).

21.2 Dispute Resolution

21.2.1 None of the Parties shall institute arbitral proceedings according to
Section 21.2.2 to resolve a dispute between the Parties, whether arising prior
to, at, or after the Closing Date, before that Party has sought to resolve the
dispute through direct negotiation with the other Party or Parties. If the
dispute is not resolved within thirty days after a demand for direct
negotiation, the Parties shall attempt to resolve the dispute through mediation.
If the Parties do not promptly agree on a mediator, then either Party may notify
the Chamber of Commerce and Trade (Industrie- und Handelskammer) in Frankfurt am
Main to initiate selection of a mediator with profound experience in M&A
transactions. The fees and expenses of the mediator shall be paid one-half each
by the Seller and the Purchasers.

21.2.2 In case the Parties are unable to reach a settlement through mediation,
any dispute, controversy or claim arising from or in connection with this
Agreement or its validity shall be finally settled by three arbitrators (of
which at least two shall be practicing German lawyers (Rechtsanwälte) with
profound experience in M&A transactions) in accordance with the Arbitration
Rules of the German Institution of Arbitration e.V. (DIS) without recourse to
the ordinary courts of law. The place of arbitration shall be Frankfurt am Main.
The language of the arbitral proceedings shall be English, provided, however,
that written evidence may be submitted in either the English or German language.
In the event that mandatory applicable law requires any matter arising out of or
in connection with this Agreement and its execution to be decided upon by an
ordinary court of law, the competent courts in Frankfurt am Main shall have the
exclusive jurisdiction.

21.3 Interpretation

In this Agreement (including the Recitals), unless the context otherwise
requires,

21.3.1 references to any German legal concept shall, in respect of any
jurisdiction other than the Federal Republic of Germany, be deemed to refer to
the equivalent concept in such jurisdiction or, where there is no equivalent
concept, to that which most closely approximates to the German legal concept in
such jurisdiction;

21.3.2 where a term in a language other than English has been added in
parentheses after an English term, the non-English term shall be decisive for
the purposes of interpretation of the English term whenever such term is used in
this Agreement;

21.3.3 any reference to an agreement, undertaking, commitment or arrangement (or
any similar term implying the existence and/or creation of an obligation on the
part of any person) shall be taken to refer to all such agreements,
undertakings, commitments etc., whether express or implied and whether entered
into in writing, orally or implied (konkludent);

21.3.4 the expressions "including", "include", "particularly", "in particular"
and any similar expressions shall be construed as being illustrative and shall
in no way limit the sense of the words preceding them;

21.3.5 the headings are merely for convenience and shall be disregarded for the
purposes of interpreting this Agreement.

21.4 Annexes

The Annexes to this Agreement shall form an integral part of this Agreement.

21.5 Amendments, Supplementation, Suspension

Any amendment, supplementation or suspension of this Agreement, including this
provision, shall be valid only if made in writing, except where a stricter form
(e.g. notarization) is required under applicable law. Section 20.1 sentences 2
and 3 shall apply accordingly.

21.6 Entire Agreement

Unless otherwise provided for herein, this Agreement constitutes the full
understanding of the Parties and the complete and exclusive statements of the
terms and conditions of the Parties' agreements relating to the subject matter
hereof and supersedes any and all prior agreements and understandings, whether
written or oral, that may exist between the Parties with respect to the subject
matter of this Agreement or parts thereof. Other than referenced or otherwise
mentioned in this Agreement, there are no side agreements to this Agreement.

21.7 Severability

Should any provision of this Agreement be or become invalid, ineffective or
unenforceable as a whole or in part, the validity, effectiveness and
enforceability of the remaining provisions shall not be affected thereby. Any
such invalid, ineffective or unenforceable provision shall be deemed replaced by
such valid, effective and enforceable provision as comes closest to the economic
intent and purpose of such invalid, ineffective or unenforceable provision as
regards subject-matter, amount, time, place and extent. The aforesaid shall
apply accordingly to any gap in this Agreement.

The Parties assume that the requirement of notarial form (Section 15 paras 3, 4
GmbHG) is fully observed by the notarization in Zug/Switzerland which is
regarded as functionally equivalent (funktionell gleichwertig) to a notarization
in Germany. This common market practice has been repeatedly confirmed in the
applicable case law and the legal literature. The acting civil notary, Mr.
Schnurrenberger, is a renowned notary who observes all requirements for a
functionally equivalent notarization meeting the legal standards for a transfer
of shares in a German limited liability company (Gesellschaft mit beschränkter
Haftung). Should this assumption turn out to be incorrect (e.g. as a consequence
of case law to the contrary), the Parties agree that they will not invoke the
invalidity and treat each other as if the notarization had been valid. If the
Parties deem it necessary they will repeat the notarization in Germany.

The Parties further assume that the requirement of form applicable to this
Agreement does not apply to any of the agreements referred to in Section 4.7.2,
particularly those referred to in 4.7.2(2) through 4.7.2(6), 4.7.2(8),
4.7.2(13), 4.7.2(15) and 4.7.2(18) in light of the fact that the Parties would
have entered into this Agreement irrespective of the conclusion of any or all of
the aforementioned agreements. For the avoidance of doubt, the Parties agree
that this Agreement shall remain valid and binding should the legal consequence
(Rechtsfolge) assumed in the foregoing sentence turn out to be incorrect.

21.8 Duty to Cooperate

The Parties shall co-operate with each other in order to ensure that the purpose
of this Agreement is achieved as quickly as, and in the best manner, possible.

